FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 1 of 112 PageID: 73




                                                                SUPERIOR COURT OF NEW JERSEY
                                                                APPELLATE DIVISION
                                                                DOCKET NO. A—002540-18


       DAVIDA SCHUMAN                                   :
                                                                        CIVIL ACTION
               Plaintiff-Appellant                      :
                                                                ON APPEAL FROM A FINAL AGENCY
                       v.                               :       DECISION BY CIVIL SERV. COMMN

       CIVIL SERVICE COMMISSION                         :                  Sat Below:

               Defendant-Appellee                       :        CIVIL SERVICE COMMISSION


                                                                SUPERIOR COURT OF NEW JERSEY
                                                                APPELLATE DIVISION
                                                                DOCKET NO. A—002878-18

       DAVIDA SCHUMAN                                   :
                                                                        CIVIL ACTION
               Plaintiff-Appellant                      :
                                                                ON APPEAL FROM A FINAL AGENCY
                       v.                               :       DECISION BY KEAN UNIVERSITY

       KEAN UNIVERSITY                                  :                  Sat Below:

               Defendant-Appellee                       :             KEAN UNIVERSITY



                            APPELLANT’S BRIEF AND APPENDIX ON APPEAL


       WILLIAMS CEDAR LLC
       8 Kings Highway West, Suite B
       Haddonfield, New Jersey 08033
       (856) 470-9777 (Tel)
       Khaverty@williamscedar.com

                                                        Attorneys for
                                                        Appellant Davida Schuman

       Kevin Haverty
       On the Brief
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 2 of 112 PageID: 74



                                              TABLE OF CONTENTS

       TABLE OF AUTHORITIES..........................................iii

       TABLE OF APPENDIX..............................................xi

       PRELIMINARY STATEMENT...........................................1

       STATEMENT OF PROCEDURAL HISTORY.................................3

       STATEMENT OF FACTS..............................................6

       LEGAL ARGUMENT.................................................16

                                                      POINT I

               THE   POLICY   IS    FACIALLY   UNCONTSITUTIONAL,   AND
               UNCONSTITUTIONAL AS APPLIED TO DR. SCHUMAN, UNDER BOTH
               THE UNITED STATES AND NEW JERSEY CONSTITUTIONS (This
               issue was not addressed below)............................16

               A. The Policy Is Facially Unconstitutional Because
                  It Is Neither Content Nor Viewpoint Neutral............17

               B. The Policy Is Unconstitutionally Vague And
                  Overbroad..............................................34

               C. The Policy Is So Permeated With Content/Viewpoint,
                  Vagueness And Overbreadth Problems That It Is
                  Not Salvageable........................................38

               D. Dr. Schuman Did Not Discriminate Against Dr. Tracey....40

                                                     POINT II

               SINCE THE NEW JERSEY POLICY IS UNCONSTITUTIONAL, THE
               COURT SHOULD RESCIND ALL DISCIPLINARY ACTIONS RELATED TO
               THE CHARGE THAT SHE VIOLATED THE POLICY (This issue was
               not addressed below)......................................42

               A. All Disciplinary Actions For Purportedly Violating
                  The Policy Must Be Rescinded Pursuant to
                  42 U.S.C. §1983, Since They Violated Her Free Speech
                  And Due Process Rights.................................42

               B. The Non-Teaching Assignment Constituted A
                  Disciplinary Action And Was Imposed Based On the

                                                           i
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 3 of 112 PageID: 75



                    Claim That Dr. Schuman Had Violated The Policy And
                    Must Accordingly Be Rescinded..........................50

               C. If The Non-Teaching Assignment Was Not Related To
                  The Alleged Violation Of The Policy, Then It Violated
                  Dr. Schuman’s Liberty Interest And Procedural And
                  Substantive Due Process Rights.........................58

               D. Imposing The Non-Teaching Assignment Without Charges
                  Or A Hearing Violated The New Jersey Teacher
                  Tenure Act.............................................69

                                                    POINT III

               THE COMMISSION’S POSITION THAT IT DOES NOT HAVE
               JURISDICTION OVER DR. SCHUMAN’S APPEAL IS INCONSISTENT
               WITH THE LANGUAGE OF THE POLICY, CONTRARY TO PROVISIONS
               IN THE NEW JERSEY CIVIL SERVICE ACT, AND VIOLATES EQUAL
               PROTECTION (Part of this claim, relating to the language
               of the Policy, was raised below)..........................72

               A. Under The Express Terms Of N.J.A.C. 4A:7-3.2(n),
                  Dr. Schuman Was Entitled To Appeal To
                  The Commission.........................................74

               B. The Determination The Commission Did Not Have
                  Jurisdiction To Hear The Appeal Violated Equal
                  Protection.............................................83

                                                     POINT IV

               IN THE INTEREST OF JUDICIAL ECONOMY, THE COURT SHOULD
               ASSERT ORIGINAL JURISDICTION OVER THIS APPEAL PURSUANT
               TO R. 2:10-5. (This issue was not addressed below.).......90

       CONCLUSION.....................................................97




                                                          ii
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 4 of 112 PageID: 76



                                               TABLE OF AUTHORITIES

                                                           CASES

       A.B. v. Div. of Med. Assistance, 407 N.J. Super. 330
       (App. Div. 2009 ...............................................72

       Abrahams v. Civil Serv. Comm’n, 65 N.J. 61 (1974)..............92

       Abramson v. William Patterson College of N.J.,
       260 F.3d 265 (3d Cir. 2001).................................40,41

       Affiliated Distillers Brand Corp. v. Sills,
       60 N.J. 342 (1972).............................................39

       Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974).........61,72

       Arsenault v. Gavin, 248 F.2d 777 (1st Cir. 1957) ...............84

       Bagget v. Bullitt, 377 U.S. 360 (1964).........................34

       Bass v. Bd. of County Commissioners, 256 F.3d 1095
       (11th Cir. 2001) ............................................53,54

       Beaver v. Magellan Health Servs., Inc., 433 N.J. Super. 430
       (App. Div. 2013)...............................................93

       Bednar v. Westwood Bd. of Educ., 221 N.J. Super. 239
       (App. Div. 1987)...............................................69

       Bd. of Regents v. Roth, 408 U.S. 564 (1972).................58,59

       Bence v. Breier, 501 F.2d 1185 (7th Cir. 1974) .................48

       Broadrick v. Oklahoma, 413 U.S. 601 (1973).....................36

       Christian Bros. Inst. V. No. N.J. Interschol. League,
       86 N.J. 409 (1989).............................................95

       Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985)
       473 U.S. 432 (1985)............................................84

       Cleveland Bd. of Educ. V. Loudermill, 470 U.S. 532 (1985)...16,42

       College Republicans at San Francisco State Univ. v. Reed,
       523 F. Supp. 2d 1005 (N.D. Cal. 2007).......................23,37



                                                         iii
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 5 of 112 PageID: 77



                                                CASES (cont’d)

       Conrad v. Pennsylvania State Police, 902 F.3d 178
       (3rd Cir 2018) .................................................53

       Constantino v. New Jersey Merit Syst. Bd., 313 N.J. Super. 212
       (App. Div. 1998)...............................................89

       Coursey v. City of Atl. City, 2013 WL 5676851
       (App. Div. Oct. 21, 2013)......................................92

       Cutler v. Dorn, 196 N.J. 419 (2008)............................40

       Danbrot v. Central Mich. Univ., 55 F.3d 1177 (6th Cir 1995) ....23

       Dejohn v. Temple Univ., 537 F.3d 301 (3rd Cir. 2008) .....23,28,37

       Director, Office of Workers Compensation Programs v. Mangifest,
       826 F.2d 1318 (3rd Cir. 1987) ..................................78

       Dixon v. Rutgers, The State University of N.J.,
       110 N.J. 432 (1988).............................................7

       Doe v. Univ. of Mich., 721 F. Supp. 1163 (E.D. Mich. 1989)..23,37

       Donaldson v. Bd. of Educ. of No. Wildwood, 65 N.J. 236 (1974)..65

       Faragher v. City of Boca Raton, 524 U.S. 775 (1998)............41

       Fine v. Galloway Tp. Committee, 190 N.J. Super. 432
       (App. Div. 1983)...............................................73

       Fuchilla v. Layman, 109 N.J. 319 (1988)........................17

       Gitlow v. People of State of New York, 268 U.S. 652 (1925).....16

       Greenberg v. Kimmelman, 95 N.J. 552 (1985).....................44

       Griffin v. Illinois, 351 U.S. 12 (1956) ........................85

       Goss v. Lopez, 419 U.S. 565 (1975).............................63

       Hamtramck Civil Serv. Comm’n v. Pitlock, 205 N.W.2d 293
       (Mich. 1973)...................................................49

       Hansen v. Bd. of Educ., 502 N.E. 2d 467 (Ill. Ct. App. 1986)...70



                                                          iv
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 6 of 112 PageID: 78



                                                CASES (cont’d)

       Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246 (1994).........61

       Head v. Chicago Sch. Reform Bd., Trustees, 225 F.3d 794
       (7th Cir. 2000) ................................................56

       Hughes v. Witmer, 714 F.2d 1407 (8th Cir. 1983), cert. denied,
       465 U.S. 1023 (1984)...........................................57

       In re Adoption of N.J.A.C. 5.96 and 5.97, 215 N.J. 578 (2013)..39

       In re Hearn, 417 N.J. Super. 289 (App. Div. 2010) ...........79-82

       In the Matter of J.L., 2016 WL 512431
       (App. Div. Feb. 10, 2016) ......................................87

       In the Matter of T.M., 2013 WL 2301090
       (App. Div. May 28, 2013) .......................................89

       IOTA XI Chapter of Sigma Chi Fraternity v. George Mason Univ.,
       993 F.2d 386 (4th Cir. 1993) ...................................23

       Jean v. Deflaminis, 480 F.3d 259 (3rd Cir. 2007) ...............52

       John Doe v. Poritz, 142 N.J. 1 (1995)..........................64

       Joint Anti-Fascist Committee v. McGrath, 341 U.S. 123 (1951)...61

       Knight v. City, Hoboken Rent Leveling,
       332 N.J. Super. (App. Div. 2000)...............................39

       Kolender v. Lawson, 461 U.S. 352 (1983)........................34

       Konop v. Rosen, 425 N.J. Super. 391 (App. Div. 2012)...........89

       Levin v. Harleston, 966 F.2d 85 (2nd Cir. 1991) ................56

       Lewis v. Harris, 188 N.J. 415 (2006) ...........................86

       Lindsey v. Normet, 405 U.S. 56 (1972) ..........................84

       Love-Lane v. Martin, 355 F.3d 766 (4th Cir. 2004) ..............56

       Lower Main Street Assocs. V. N.J. Housing & Mortg.
       Finance Agency, 114 N.J. 226 (1989)............................74



                                                           v
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 7 of 112 PageID: 79



                                                CASES (cont’d)

       Maisonet v. New Jersey Dept. of Human Servs.,
       140 N.J. 214 (1995).........................................93-96

       Marra v. Phila. Housing, 497 F.3d 286 (3rd Cir. 2007) ..........53

       Matter of Judges of Passaic County, 100 N.J. 352 (1985)........95

       Matter of N.J.A.C. 14A:20-11, 216 N.J. Super. 297
       (App. Div. 1987)...............................................74

       Matter of Wolf, 231 N.J. Super. 365 (App. Div. 1989)...........89

       McCauley v. Univ. of Virgin Islands, 618 F.3d 232
       (3rd Cir. 2010) ................................................37

       Memphis Community Sch. Dist. v. Stachura,
       477 U.S. 299 (1986).........................................16,42

       Minter v. Bendix Aviation Corp., 24 N.J. 128 (1957)............96

       Mitchell v. Bd. of Trustees, 42 P.2d 397 (Cal. Ct. App. 1935)..71

       Mullane v. Central Hanover Tr. Co., 339 U.S. 306 (1950).....44,47

       Mt. Healthy City Bd. of Educ. V. Doyle, 428 U.S. 274 (1977)....52

       Mutschler v. New Jersey Dept. of Environmental Protection,
       337 N.J. Super. 1 (App. Div. 2001).............................93

       New Jersey Div. of Youth & Family Svcs. v. M.R.
       314 N.J. Super. 390 (App. Div. 1998)............................7

       Ng v. State Personnel Bd., 68 Cal. App. 3d 600
       (Cal. Ct. App. 1977)...........................................71

       Nicoletta v. No. Jersey Dist. Water Supply Comm’n
       77 N.J. 145 (1978).......................................16,42,47

       Navato v. Sletten, 560 F.2d 340 (8th Cir. 1977) ................47

       Patterson Redevelopment Agency v. Schulman,
       78 N.J. 378 (1979)..........................................91,93

       Peper v. Princeton University Board of Trustees,
       77. N.J. 55 (1978).............................................86


                                                          vi
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 8 of 112 PageID: 80




                                                CASES (cont’d)

       Perry Educ. Assn. v. Perry Local Educators’ Assn.,
       460 U.S. 37 (1983).............................................18

       Planet Aid v. City of St. Johns, 782 F.3d 318 (6th Cir. 2015) ..18

       Rabinowitz v. Pena, 89 F.3d 482 (7th Cir. 1996) ................40

       R.A.V. v. St. Paul, 505 U.S. 377 (1992)..................19-21,30

       Reisman v. Great American Recreation, 266 N.J. Super. 87
       (App. Div. 1993)...............................................73

       Right to Choose v. Byrne, ..................................39,86

       Rinaldi v. Yeager, 384 U.S. 305 (1977).........................85

       Roberts v. Haragan, 346 F. Supp. 2d 853 (N.D. Tex. 2004)....23,37

       Robinson v. Cahill, 62 N.J. 473 (1973) ........................ 86

       Rogers v. Alternative Resources Corp., 440 F. Supp. 2d 366
       (D.N.J. 2006)..................................................53

       Romano v. Brown & Williamson Tobacco, 284 N.J. Super. 543
       (App. Div. 1995)...............................................52

       Russo v. Bd. Of Trustees, Police and Firemen’s Retirement Syst.,
       206 N.J. 14 (2011) .............................................74

       Rutan v. Republican Party of Illinois, 868 F2d 943 (7th Cir. 1989)
       ...............................................................57

       Salerno v. O’Rourke, 555 F. Supp. 750 (D.N.J. 1983).........66-68

       San Antonio Independent School District v. Rodriguez,
       411 U.S. 1 (1973) ..............................................86

       Saxe v. State College Area Sch. Dist., 230 F.3d 200
       (3rd Cir. 2001) ..........................................23-28,32

       Setterlund v. Groton-Dunstable Reg’l Sch. Comm’n, 415 N.E. 2d 214
       (Mass. 1981)...................................................71

       Sharp v. City of Houston, 164 F.3d 923 (5th Cir. 1999) .........56


                                                         vii
FILED,Case    2:19-cv-20413-WJM-MF
       Clerk of the Appellate Division, NovemberDocument     4-3 Filed
                                                18, 2019, A-002540-18,   01/31/20
                                                                       AMENDED      Page 9 of 112 PageID: 81



                                                CASES (cont’d)


       Sharp v. Kean Univ., 2014 WL 6908775 (D.N.J. Dec. 8, 2014).....17

       Silviera-Francesco v. Bd. of Educ. of Elizabeth,
       224 N.J. 126 (2016)............................................93

       Smock v. Bd. of Regents, 353 F. Supp. 3d 651
       (E.D. Mich. 2018)...........................................61-63

       Sponick v. City of Detroit Police Dept., 211 N.W.2d 674
       (Mich. 1973)...................................................49

       State v. Butler, 89 N.J. 220 (1982) ............................73

       State v. Rose, 173 N.J. Super. 478 (App. Div. 1980).........96,97

       State v. Schmid, 84 N.J. 535 (1985).........................22,39

       State v. Vawter, 136 N.J. 56 (1994).........................22,30

       Sypniewski v. Warren Hills Reg’l Bd., 307 F.3d 243
       (3rd Cir. 2002) ..........................................23,27-28

       Thomson v. Belton, 2018 WL 6173443 (D. Md. Nov. 26 2019)....55,56

       Thornton v. Potamkin Chevrolet, 94 N.J. 1 (1983)............61,72

       Tratton v. City of Woodbury, 799 F.Supp.2d 417 (D.N.J. 2011)...17

       Turnpike Authority v. AFSCME Council 73,
       150 N.J. 331 (1997)............................................74

       UMW Post, Inc. v. Bd. of Regents of Univ. of Wis. Syst.,
       774 F. Supp. 1163 (E.D. Wis. 1989).......................23,29-30

       United States v. Miller, 767 F.3d 585 (6th Cir. 2014) ..........41

       Walsh v. Sto-Rox Sch. Dist., 532 A.2d 547 (Pa. Commw. Ct. (1987)
       ...............................................................57

       Watson v. Rozum, 834 F.3d 417 (3rd Cir. 2007) ..................53

       Westbrook v. Teton County Sch. Dist. No. 1, 918 F. Supp 1475
       (D. Wyo. 1996)..............................................34,37



                                                        viii
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 10 of 112 PageID: 82



                                                 CASES (cont’d)

       Whitney v. California, 274 U.S. 357 (1927).....................18

       Williams v. Civil Serv. Comm’n, 66 N.J. 152 (1974).............60

       Young v. Pleasant Valley Sch. Dist., 956 F.Supp.2d 589
       (M.D. Pa. 2013)................................................41

                                       CONSTITUTIONS AND STATUTES

       U.S. Constit., amend. I........................................16

       U.S. Constit., amend. XIV ...................................25,66

       N.J. Constit., art. 1, § 1 ...............................44,45,85

       N.J. Constit., art. 1, § 6...............................16,22,38

       42 U.S.C. § 1983.........................................16-17,42

       N.J.S.A. 10:6-2................................................17

       N.J.S.A. 11A:1-1................................................2

       N.J.S.A. 11A:1-2...............................................16

       N.J.S.A. 11A:2-6...............................................16

       N.J.S.A. 11A:2-11..............................................16

       N.J.S.A. 11A:3-4...............................................79

       N.J.S.A. 18A:6-18...........................................82,83

       N.J.S.A. 18A:64-21.2 ...........................................69

                                                    REGULATIONS

       N.J.A.C. 4A:2-1.1 ...........................................86,88
       N.J.A.C. 4A:2-1. ...............................................78

       N.J.A.C. 4A:2-2.1 ...........................................75,78

       N.J.A.C. 4A:2.2................................................82

       N.J.A.C. 4A:2-3................................................82


                                                           ix
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 11 of 112 PageID: 83




       N.J.A.C. 4A:7-1.1..............................................75
       N.J.A.C. 4A:7-3.1 ..............................................75

       N.J.A.C.4A:7.3.2...........................................passim



                                                    COURT RULES

       N.J.R.E. 801...................................................89

       R. 1:36-6...................................................17,87

       R. 2:10-5...................................................92,96

                                                 OTHER AUTHORITY

       KIRSTEN POWERS, THE SILENCING – HOW THE LEFT IS KILLING FREE
       SPEECH (2015) ...................................................30




                                                            x
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 12 of 112 PageID: 84



                                               TABLE OF APPENDIX

       Notice of Appeal and Case Information Statement A-2878-18
       dated 3/8/19                                                                                    Pa1

       Amended Notice of Appeal and Case Information
       Statement A-2540-18 dated 3/5/19                                                               Pa11

       Notice of Appeal and Case Information Statement A-2540-18
       dated 2/15/19                                                                                  Pa22

       Letter from Jennifer Peters, Director of Human Resources,
       to Dr. Davida Schuman dated 1/15/19 Imposing Disciplinary
       Action for Violations of the State Policy Against
       Discrimination in the Workplace and for Conduct Unbecoming                                     Pa33

       Letter from Jeffrey H. Toney, Ph.D., Provost and
       Vice-President for Academic Affairs, toe Davida Schuman
       dated 1/14/19 Assigning Non-Teaching Assignment for
       the Spring Term 2019                                                                           Pa35

       Letter from Christopher Myers to Robert Fagella
       Dated 1/2/19 denying Motion for Reconsideration                                                Pa36

       Final Administrative Action of Civil Service Comm’n
       In the Matter of Cheryl Borowski v. Kean University                                            Pa38

       Motion for Reconsideration dated 11/1/18 from Civil
       Service Commission’s Denial of Jurisdiction to Hear
       Appeal                                                                                         Pa41

       Administrative Law Judge’s Initial Decision of Dismissal
       In the Matter of Cheryl Borowski v. Kean University                                            Pa45

       Letter from Christopher Myers to Administrative Law Judge
       Testa dated 10/19/18 Withdrawing Referral of the
       Matter of Cheryl Borowski v. Kean University
       to the Office of Administrative Law                                                            Pa48

       Letter from Deputy Attorney General Marolhin Mendez
       to Administrative Law Judge Testa dated 10/4/18
       requesting withdrawal of the Matter of Cheryl Borowski
       v. Kean University                                                                             Pa50

       Letter from Christopher Myers to Robert Fagella dated
       10/1/18 declining jurisdiction to hear the appeal in the
       Matter of Davida Schuman v. Kean University                                                    Pa51

                                                            xi
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 13 of 112 PageID: 85




       Letter from Robert Fagella to Kenneth Green dated 9/24/18
       requesting further clarification of the finality
       of Kean University’s 8/27/18 “final determination” finding
       Davida Schuman in violation of the State Policy
       Prohibiting Discrimination in the Workplace                                                    Pa53

       Letter from Kenneth Green to Robert Fagella dated 9/18/18
       responding to Fagella’s request for clarification of the
       finality of Kean University’s 8/27/18 “final determination”
       finding Davida Schuman in violation of the State Policy
       Prohibiting Discrimination in the Workplace                 Pa54

       Email from Robert Fagella to A. Kelly and Charlie Williams
       Dated 9/14/18 seeking clarification of the finality
       of Kean University’s 8/27/18 “final determination” finding
       Davida Schuman in violation of the State Policy
       Prohibiting Discrimination in the Workplace                                                    Pa55

       Grievance of Davida Schuman dated 9/13/18 contesting
       the “final determination” of Kean University finding
       violations of the State Policy Prohibiting Discrimination
       in the Workplace                                                                               Pa56

       Letter from Robert              Fagella to Charlie Williams dated
       9/11/18 requesting              confirmation that the “final decision”
       Of Kean University              dated 8/27/18 was final for the
       Purposes of filing              an appeal to the Civil Service
       Commission                                                                                     Pa58

       “Final Determination” letter from Audrey Kelly to Davida
       Schuman dated 8/27/18 finding her in violation of the
       State Policy Prohibiting Discrimination in the Workplace                                       Pa59

       Notes of interview between Charlie Williams and Davida
       Schuman dated 8/15/18 regarding alleged violations of the
       State Policy Prohibiting Discrimination in the Workplace                                       Pa61

       Statement of Davida Schuman dated 8/14/18 responding
       to alleged violations of the State Policy Prohibiting
       Discrimination in the Workplace                                                                Pa62

       Email from Charlie Williams to Davida Schuman and
       Robert Fagella dated 8/1/18 providing “additional
       information” pertaining to Williams’ investigation into
       complaints of violations of the State Policy Prohibiting
       Discrimination in the Workplace                                                                Pa65

                                                            xii
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 14 of 112 PageID: 86




       Letter from Robert Fagella to Charlie Williams dated
       6/25/18 noting his representation of Davida Schuman and
       requesting information pertaining to the allegations of
       violations of the State Policy Prohibiting Discrimination
       in the Workplace                                                                               Pa67

       Letter from Charlie Williams to Davida Schuman dated
       5/24/18 notifying Schuman of a complaint Prohibiting her for
       Violations of the State Policy Prohibiting Discrimination
       In the Workplace                                             Pa69

       New Jersey State Policy Prohibiting Discrimination in
       the Workplace                                                                                  Pa70

       Kean University New Jersey State Model Procedures for
       Internal Complaints Alleging Discrimination in the
       Workplace                                                                                      Pa76

       Email from Davida Schuman to Diane Tracey dated
       2/1/18 regarding “Note from Dr. Tracey”                                                        Pa82

       Unpublished decision in In the Matter of J.L.,
       2016 WL 512431 (App. Div. Feb. 10, 2016)                                                       Pa84

       Unpublished decision in In the Matter of T.M.,
       2013 WL 2301090 (App. Div. May 28, 2013)                                                       Pa87

       Unpublished decision in Sharp v. Kean Univ.,
       2014 WL 6908775 (D.N.J. Sept. 8, 2014                                                          Pa91

       Unpublished decision in Coursey v. City of Atl. City,
       2013 WL 5676851 (App. Div. Oct. 21, 2013)                                                      Pa96

       Unpublished decision in Thomson v. Belton,
       2018 WL 6173443 (D. Md. Nov. 26, 2018)                                                       Pa105




                                                           xiii
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 15 of 112 PageID: 87



                                             PRELIMINARY STATEMENT

               The      instant         appeal          involves        questions            regarding    the

       applicability and constitutionality of regulations issued by the

       New Jersey Civil Service Commission (“Commission”), titled the

       “New      Jersey       State         Policy      Prohibiting          Discrimination         In    The

       Workplace” (“Policy”), N.J.A.C. 4A:7-3.1, et seq., and regarding

       the appellate rules, as interpreted by the Commission, relating

       to appeals to the Commission, N.J.A.C. 4A:2-1.1, et. seq., and

       N.J.A.C. 4A:7-3.2(m), et seq.

10           Appellant Dr. Davida Schuman is a tenured professor at Kean

       University (“Kean” or “University”). By virtue of an email that

       she     sent     to    another        professor,         Dr.     Schuman        was    charged    with

       religious          discrimination             in     violation          of      the     Policy.    The

       University          issued       a    decision        on     August       27,    2018,     which    it

       designated as a “final determination,” indicating that it had

       concluded          that       Dr.     Schuman        had      violated          the     Policy.    The

       decision, however, did not indicate that any disciplinary action

       was being taken against Dr. Schuman. The letter stated that if

       Dr. Schuman wished to appeal the decision, she would have to

20     file an appeal with the Commission within 20 days and specified

       the address to which the appeal had to be sent. Since the “final

       determination” did not indicate that any disciplinary action was

       being       taken,       in     order       to     evaluate         whether       an     appeal    was

       warranted, Dr. Schuman’s then attorney contacted the University
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED       Page 16 of 112 PageID: 88



       to obtain a clarification of the “final determination” in order

       to    confirm        that      it    was    indeed       final      and       that     no    additional

       disciplinary action would be taken. When the attorney could not

       obtain a clarification, he filed an appeal with the Commission

       at the specified address within the twenty-day deadline.

             On October 1, 2018, Mr. Christopher Myers, Director of the

       Civil      Service        Commission          (hereafter          the     “Director”),          sent     a

       letter to Dr. Schuman’s attorney indicating her appeal would not

       be     presented         to     the      Commission         because           professors       are     not

10     covered by Title 11A, the Civil Service Act, and therefore the

       Commission did not have jurisdiction to consider the appeal. On

       November        1,    2018,        Dr.     Schuman’s       attorney           filed    a    Motion     for

       Reconsideration               with    the      Commission,          noting          that     under     the

       express terms of N.J.A.C. 4A:7-3.2(n), Dr. Schuman had a right

       to appeal to the Commission. On January 2, 2019, the Director

       sent      a    letter         to     Dr.    Schuman’s          attorney,            reiterating        his

       position that since Dr. Schuman was a professor, the Commission

       did not have jurisdiction to hear the appeal.

             Dr. Schuman maintains that the Commission’s rejection of her

20     appeal        is     erroneous        on    several        grounds:           (1)     the    Director’s

       position is contrary to the express terms of the Policy; (2) The

       appeal        rules     as     interpreted         by    the     Director           are     contrary    to

       provisions in the New Jersey Civil Service Act, N.J.S.A. 11A:1-

       1, et seq.; (3) the Director’s interpretation of the appellate




                                                            2
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED       Page 17 of 112 PageID: 89



       rules violates the Equal Protection Clause of the 14th Amendment,

       as well as Article 1, §1 of the New Jersey Constitution.

             If the Commission lacks jurisdiction to consider Appellant’s

       appeal from the finding of a violation of the Policy, then the

       Policy cannot be applicable to her in the first instance because

       she does not have the same rights as others to whom the Policy

       applies.            Alternatively, if the Policy does apply to her, then

       the decision of the Director to deny jurisdiction was arbitrary,

       capricious and unreasonable and should be reversed.

10           Rather         than     remand      the      matter       to       the    Commission     for   a

       hearing,            however,     Dr.      Schuman        urges       that      the     Court   assert

       original jurisdiction over this matter pursuant to R. 2:10-5.

       The Policy is facially unconstitutional, since it violates both

       the      1st    Amendment           and     Article        1,       §6    of     the     New   Jersey

       Constitution, because it is not content or viewpoint neutral,

       and is unconstitutionally vague and overbroad. These infirmities

       so permeate the Policy that it is not salvageable. Dr. Schuman

       cannot         be     held     to    have      violated         a    policy       that    is   itself

       unconstitutional. In the interest of judicial economy, the Court

20     should         assert        original        jurisdiction            over       this     matter   and

       overturn the ruling by the University.

                                    STATEMENT OF PROCEDURAL HISTORY

             Dr. Schuman and Dr. Diane Tracey were colleagues at Kean

       University. After a series of emails were exchanged between the




                                                            3
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED       Page 18 of 112 PageID: 90



       two     professors,          Dr.     Schuman       received        a    letter        dated    May   24,

       2018, from Dr. Charlie Williams, Director of Affirmative Action

       Programs        at    Kean,      advising         her     that     Dr.        Tracey    had    filed    a

       Complaint against her alleging that she had violated the New

       Jersey        Policy        Prohibiting           Discrimination               in     the     Workplace

       (“Policy”),          N.J.A.C.         4:7-3.1.          Pa69.     On     August        1,   2018,    Dr.

       Williams sent an email to Dr. Schuman, copied to her attorney,

       Mr. Fagella, indicating he was providing additional information

       regarding         his      investigation            of     Dr.      Tracey’s          Complaint.       He

10     indicated that some students had also complained of her conduct

       in class. Pa65.

             On August 27, 2018, Audrey Kelly, Chief of Staff of the

       Office of University President Dawood Farahi, sent a letter to

       Dr. Schuman advising her that the investigation had concluded

       that       she       had       violated           the      Policy.            Pa59.      The    “final

       determination,”             however,        did     not     state       that     any    disciplinary

       action was going to be imposed on Dr. Schuman for the finding

       that she had violated the Policy.

             Pursuant        to     the     instructions          in     the     notification          letter,

20     Schuman’s         counsel          filed     an     appeal        with        the     Commission       on

       September         13,      2018,      stating       that      Dr.      Schuman         contested     the

       determination she had violated the Policy and requested that the

       decision be reversed. Pa56. On October 1, 2018, Mr. Christopher

       Myers, Director of the Commission, sent a letter to Schuman’s




                                                            4
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 19 of 112 PageID: 91



       counsel stating that the Commission would not hear the matter as

       Dr. Schuman, being a professor, was not subject to the Civil

       Service Act. Pa51.

             In accordance with N.J.A.C. 4A:2-1.6, on November 1, 2018,

       Schuman filed a Motion for Reconsideration with the Commission

       within forty-five days of Mr. Myers’ October 1 decision. Pa41.

       On January 2, 2019, the Director sent a letter to Schuman’s

       counsel rejecting the Motion for Reconsideration and reiterating

       the      Commission’s           position          that      professors          charged     with    a

10     violation of the Policy are precluded from filing an appeal with

       the Commission because they are not subject to Title 11A. Pa36.

             On Feb. 15, 2019, Appellant Schuman filed a timely Notice of

       Appeal from the Commission’s 1/2/19 denial of reconsideration

       and included an appeal from the letters sent by Dr. Toney and

       Ms.     Peters.            Pa27.       On     3/1/19,        the     Case       Manager    notified

       Appellant’s counsel that separate appeals had to be filed with

       regard to the Commission and the University. An Amended Notice

       of Appeal was thereafter filed on 3/5/19 removing references to

       disciplinary            actions         taken       by     Kean       University        after      the

20     Commission declined jurisdiction to hear the appeal. Pa12. Those

       matters were made the subject of a separate appeal docketed as

       Appeal A-2878-18.                 Pa1.       The two appeals were consolidated by

       Order of the Appellate Division on August 27, 2019.




                                                            5
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 20 of 112 PageID: 92



                                               STATEMENT OF FACTS

             Appellant Davida Schuman is a tenured professor of Literacy

       in    the     Department          of    Special       Education         and        Literacy     at   Kean

       University where she has been teaching since 1967 and where she

       obtained         tenure      in     1970.       For     some     time     prior         to   2018,   Dr.

       Schuman, who is Jewish, had a rather fractious relationship with

       another professor in the same Department, Dr. Diane Tracey, who

       is also Jewish. On February 1, 2018, Dr. Schuman sent a lengthy

       email to Dr. Tracey in which she made critical remarks about

10     what       she      regarded       as     Dr.     Tracey’s        insincere             commitment      to

       Judaism. Pa82.             That email was triggered by exchange between the

       two in the days before.

             On     May      24,      2018,        Dr.       Charlie       Williams,            Director       of

       Affirmative          Action       Programs         at     Kean,      sent          a   letter   to    Dr.

       Schuman        in    which      he      indicated         that    Dr.     Tracey         had    filed    a

       Complaint against Schuman alleging that she had violated the

       Policy by engaging in religious discrimination by virtue of the

       statements in her Feb. 1 email. Dr. Williams also indicated that

       students in one of Dr. Schuman’s Fall, 2017 classes claimed she

20     had made “offensive racial/ethnic references.” Pa69.

             Enclosed with the letter were documents titled “New Jersey

       State       Policy        Prohibiting           Discrimination                In       The   Workplace”

       (“Policy”), Pa70, and “New Jersey State Model Procedures For

       Internal         Complaints        Alleging         Discrimination             In      The   Workplace”




                                                             6
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 21 of 112 PageID: 93



       (“Procedures”). Pa74.

               Dr. Schuman and Dr. Tracey were hierarchical co-equals. It is

       undisputed          that      Dr.     Schuman        at     no    point       took     any    adverse

       employment action against Dr. Tracey and that, in any event, she

       had absolutely no authority or ability to do so.

               Dr. Schuman retained Robert Fagella, Esq., to represent her

       in the matter. On June 25, 2018, Mr. Fagella sent a letter to

       Williams        requesting          that     he     provide       a    copy     of    Dr.    Tracey’s

       Complaint, as well as Dr. Schuman’s entire personnel file. Pa67.

10     Dr. Williams did not provide Mr. Fagella with a copy of the

       Complaint,         or    with      any     of    the     other      documents        he    requested.

       Despite several requests directed to Kenneth Green, Chief Labor

       Counsel for the University, Mr. Green refused to provide a copy

       of the Complaint to Mr. Fagella and Dr. Schuman has never seen

       it. 1

               On August 1, 2018, Dr. Williams sent an email to Dr. Schuman,

       copied to Mr. Fagella, indicating he was providing additional

       information            regarding          his       investigation             of     Dr.     Tracey’s

       Complaint. Pa65. Dr. Williams indicated some students in Dr.

20     Schuman’s         Fall,       EDUC       3400      05     class       alleged        she    had   made

       1  Mr. Green’s refusal to provide Dr. Schuman with a copy of the
       Complaint violated the rulings of the New Jersey Supreme Court
       in Dixon v. Rutgers, the State University of N.J., 110 N.J. 432,
       454-58 (1988), and of this court in New Jersey Div. of Youth &
       Family Services v. M.R., 314 N.J. Super. 390, 415-16 (App. Div.
       1998).




                                                            7
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 22 of 112 PageID: 94



       “insensitive racial and ethnic remarks during the class and in

       some       instances,          these        remarks        were       directed          at    specific

       students.” The students alleged Dr. Schuman had commented about

       a   student’s          accent,       had    made      comments        about      people       of   Cuban

       descent,         and     had      made      “insensitive            comments       about       African

       American/Blacks” by referring to them as ‘Negroes.’”

             As part of his investigation, Dr. Williams held an interview

       with Dr. Schuman and her counsel on August 15, 2018. Prior to

       the meeting, Dr. Schuman submitted to Dr. Williams a Statement

10     of Davida Schuman (“Statement”). Pa62. In her Statement, Dr.

       Schuman explained that the email to Dr. Tracey was intended as

       “commentary that related to our shared religious background and

       the very strong feelings I have because of my own experiences as

       a victim of prejudice and discrimination.” Dr. Schuman disputed

       the      allegation           that       she      had      made       racist       or        ethnically

       insensitive remarks in her classroom.

             Dr. Williams conducted his interview of Dr. Schuman on August

       15, 2018 and prepared a memorandum during the interview of what

       transpired, which Dr. Schuman signed. Pa61. In his memorandum,

20     Dr. Williams indicated that Dr. Schuman denied the claim that

       she had commented on a student’s accent. Dr. Schuman further

       indicated: “I have discussed the importance of speaking English

       clearly as a future teacher, especially in primary grades.”

             On August 27, Audrey Kelly, Chief of Staff of the Office of




                                                            8
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED       Page 23 of 112 PageID: 95



       University President Dawood Farahi, sent a letter to Dr. Schuman

       stating that it was a “final determination” and that it found

       that Dr. Schuman had violated the Policy by making demeaning and

       derogatory remarks in her email to Dr. Tracey and by comments to

       a student related to her name, accent, and manner of speaking

       English.         The      “final       determination”            also         indicated      that      the

       alleged “comments about Cubans and African Americans” did not

       constitute a violation of the State Policy.”                                      Pa59 The letter

       instructed that if Schuman wished to appeal the decision, she

10     had to submit a written appeal to the New Jersey Civil Service

       Commission within twenty (20) days.                          Pa59.

             The “final determination” did not state that any disciplinary

       action was going to be imposed on Dr. Schuman for the finding

       that she had violated the Policy, nor did it even intimate that

       any further action was contemplated. On September 11, 2018, Mr.

       Fagella wrote a letter to Ms. Kelly, copied to Dr. Williams,

       stating, in relevant part, “[a]s you know, there is an appeal

       process        to    the     Civil      Service        Commission.            Before     I    make     any

       decision in that regard, I would appreciate if you would clarify

20     the     decision          itself.       Please       confirm        that        this    is    a     final

       decision        and       that    no     further         determinations           will       be    issued

       regarding           any    potential         penalties.          Because         time    is       of   the

       essence, please advise immediately. Thank you.” Pa58.

             The twenty-day deadline for filing an appeal with the Civil




                                                            9
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 24 of 112 PageID: 96



       Service Commission (“Commission”) was September 16, 2018. When

       Mr. Fagella did not receive a response from Ms. Kelly, he filed

       an    appeal       with       the    Commission          on    September        13,     stating    Dr.

       Schuman contested the determination she had violated the Policy

       and requested the decision be reversed. Pa56.                                    On September 14,

       Mr. Fagella sent an email to Ms. Kelly and Dr. Williams, again

       requesting a clarification regarding the “final determination”

       and assurance no further action would be taken. Pa55.

             On September 18, Mr. Green sent a letter to Mr. Fagella,

10     stating that the “final determination” spoke for itself. Pa54.

       Mr. Fagella responded by letter dated September 24, 2018, again

       requesting a clarification of the “final determination.” Pa53.

       Mr.     Green       never       responded          to    Mr.     Fagella’s           request    for   a

       clarification of the “final determination,” nor for additional

       information          regarding         what       “University        procedures”         were     being

       referred to in Mr. Green’s September 18 correspondence.

             Thereafter, on October 1, 2018, Christopher Myers, Director

       of    the     Civil      Service        Commission,           sent     a      letter    to     Fagella,

       stating Dr. Schuman’s appeal was being dismissed because the

20     Commission did not have jurisdiction over appeals by university

       professors          contesting          a    ruling       that       they      had     violated    the

       Policy. Pa51.

             In accordance with N.J.A.C. 4A:2-1.6, on November 1, Mr.

       Fagella       filed       a   Motion        for    Reconsideration             within     forty-five




                                                           10
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 25 of 112 PageID: 97



       days of the Director’s October 1 decision denying jurisdiction.

       Pa41. Fagella noted in the motion that N.J.A.C. 4A:7-3.2(m),

       cited      by     Mr.     Myers,       applies        to    the      appellate         rights    of    a

       complainant          who     has     filed      a    discrimination            charge     under   the

       Policy and restricts such appeal rights to employees “in the

       career, unclassified, or senior executive service.” By contrast,

       N.J.A.C.         4A:7-3.2(n)           provides         “where       a    violation       has     been

       substantiated and no disciplinary action recommended, the party

       against         whom       the       complaint            was     filed        may      appeal    the

10     determination to the Civil Service Commission at the address

       indicated in [subsection] (m) above within 20 days of receipt of

       the final letter of determination by the state agency head or

       designee.”            Pa43      (emphasis         supplied).         Unlike      Subsection       (m),

       Subsection (n) was not restricted to employees in the career,

       unclassified, or senior executive service, but applied to any

       New     Jersey      employee         charged        with    a    violation        of    the   Policy,

       where the charge was substantiated but no disciplinary action

       was recommended, which was the case with regard to the August

       27, 2018 “final determination” issued by the University. Mr.

20     Fagella         accordingly          requested         that      Dr.     Schuman’s       appeal       be

       reinstated. Pa44.

             On January 2, 2019, the Director sent a letter to Fagella

       rejecting          the      Motion        for       Reconsideration,             reiterating      the

       Commission’s position that professors charged with a violation




                                                            11
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED       Page 26 of 112 PageID: 98



       of    the     Policy       are     precluded        from      filing          an   appeal   with    the

       Commission because they are not subject to Title 11A. Pa36. 2

             On January 14, 2019, Dr. Jeffrey H. Toney, Provost and Vice

       President for Academic Affairs at Kean, sent a letter to Dr.

       Schuman, stating that “pursuant to Article XII of the State of

       New Jersey and Council of New Jersey State College Locals, AFT,

       AFL-CIO collective negotiation agreement, you are being assigned

       to a non-teaching assignment effective January 22, 2019 for the

       Spring 2019 Semester. You are directed to report to Dr. Anthony

10     Pittman, Acting Dean, College of Education . . . on Tuesday,

       January 22, 2019 to receive your non-teaching assignment.” 3                                       Pa35

             On January 15, 2019, Jennifer Peters, Director of the Office

       2 The Director enclosed a comparable ruling with respect to an
       adjunct professor at Kean, Cheryl Borowski, whose appeal from an
       adverse decision by Kean with respect to a charge that she had
       violated the Policy was dismissed on jurisdictional grounds.
       Pa48. Prof. Borowski’s appeal had already been assigned for
       hearing to an ALJ, when the Attorney General of New Jersey wrote
       a letter dated October 4, 2018, to the ALJ requesting that the
       ALJ dismiss the appeal based on the Commission’s position that
       professors do not have a right to appeal adverse decisions of
       Policy violations to the Commission. Pa50. Based on that ruling,
       the ALJ dismissed the appeal, Pa48, which was affirmed on appeal
       to the Commission. Pa38.

       3   The union which represents professors at Kean filed a
       grievance, regarding the non-teaching assignment given to Dr.
       Schuman on the basis that the University failed to consult with
       the union prior to issuing the assignment, as required by the
       express terms of Article XII(B)(7). The union accordingly
       maintained that the assignment was null and void and that, until
       the University consulted with the union, the January 15 letter
       had to be rescinded. The University denied the grievance and did
       not rescind the letter or withdraw the non-teaching assignment.




                                                           12
    Case
FILED, Clerk 2:19-cv-20413-WJM-MF
             of the Appellate Division, NovemberDocument     4-3 Filed
                                                 18, 2019, A-002540-18,   01/31/20
                                                                        AMENDED      Page 27 of 112 PageID: 99



       of Human Resources, sent Dr. Schuman a letter stating the Office

       of Affirmative Action Programs had concluded its investigation

       of complaints filed against her and the matter had been referred

       to     her      Office       for      appropriate           action.           Pa33.   After    first

       reiterating that it had been determined that Dr. Schuman had

       violated the Policy. the letter proceeded to state:

               A review of your conduct revealed that you made
               demeaning and/or derogatory religious-based comments
               as well as offensive racial and/or ethnic references.
10             The State Policy prohibits the “use of derogatory or
               demeaning   references”  with   respect to  protected
               categories covered by the Policy. Not only was your
               behavior found to be in violation of the Policy, but
               it also constitutes conduct unbecoming.

               In   addition,   it   was   also   alleged    that you
               inappropriately implemented the Student Instructional
               Report II (SIR II) course surveys. After investigating
               this matter, the Office of Human Resources concluded
20             that your conduct in distributing, conducting and
               collecting the surveys constituted a violation of the
               University’s SIR II policy and guidelines.[4]

               The University takes these matters seriously and
               expects that all employees, students and prospective
               students   are  treated  with  dignity  and  respect.
               Accordingly, this is formal notification that the
               following disciplinary charges are being made against
               you:
30
                        1.      Conduct Unbecoming.
                        2.      Other Sufficient Cause:
                                a.   Violation   of   the   New    Jersey
                                State Policy Prohibiting Discrimination
                                in the Workplace (a zero tolerance
                                policy)


       4  SIR II refers to Student Instructional Reports that students
       prepare evaluating their professors.




                                                           13
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 28 of 112 PageID: 100



               Based upon the above facts, the following disciplinary
               action will be taken against you:

                       1.   This letter shall serve as an Official
                       Written Reprimand.
                       2.   You will be required to complete an
                       Affirmative Action Programs training
                       delivered by the American Conference on
                       Diversity. You will be notified when the
10                     course has been scheduled.

               Pa33-34.

             As part of her non-teaching assignment, Dr. Schuman was given

       a schedule which outlined her daily assignments, beginning on

       Jan. 22, 2019, thru June 28, 2019.                           The schedule indicated that

       Dr. Schuman was required to sign in every day at 9:00 AM and

       sign out at 5 PM. She was given a designated time for lunch from

       12-1 P.M. Each day specified a research project that Dr. Schuman

20     was required to perform, rather than teaching the four classes

       that     she     was    originally          scheduled        to    be       teaching   during    the

       Spring, 2019 term. 5

             Dr. Schuman filed a timely appeal from both the Commission’s

       denial of the Motion for Reconsideration and the disciplinary

       letters sent by Dr. Toney and Ms. Peters.

             On    June      14,    2019,      Assistant         Attorney          General    Christopher


       5  While Dr. Schuman was paid her full salary during the period
       of the non-teaching assignment, because she was not teaching any
       classes, the non-teaching assignment deprived her of the
       opportunity to apply for other teaching assignments which she
       regularly conducted during the summer, for which she would have
       earned additional income.




                                                          14
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 29 of 112 PageID: 101



       Weber filed the University’s Statement of Items Comprising The

       Record On Appeal.                The document listed a total of 37 items as

       part     of     the      record     in    the     University          appeal,       one    of     which

       encompassed 27 documents. Many of the items listed pre-dated the

       email which Dr. Schuman sent to Dr. Tracey on February 1, 2018,

       including items dated 2012 through 2015. The list included many

       documents which Dr. Schuman had never seen, including hearsay

       statements          by      students      which       had     never         been   shown     to    Dr.

       Schuman,        since       there      has    never       been      an      evidentiary      hearing

10     related        to     the     accusations          which      are     the      subject      of     this

       consolidated appeal. By letter dated July 9, 2019, Dr. Schuman’s

       attorney advised Mr. Weber that his client had copies of only 4

       of the 37 items listed in the “certified” record and requested

       that Mr. Weber produce all of the documents included in the

       list.       After Dr. Schuman’s attorney and Mr. Weber had executed a

       Confidentiality             Agreement,         Mr.      Weber     provided         copies    of    the

       requested documents during the week of September 30, 2019. 6




20




       6  That disclosure is the subject of a pending motion to strike
       portions of the record which are not relevant to the alleged
       Policy violations.




                                                          15
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 30 of 112 PageID: 102



                                                 LEGAL ARGUMENT

                                                      POINT I

       THE POLICY IS FACIALLY UNCONTSITUTIONAL, AND UNCONSTITUTIONAL AS
       APPLIED TO DR. SCHUMAN, UNDER BOTH THE UNITED STATES AND NEW
       JERSEY CONSTITUTIONS. (This issue was not addressed below.)

             The free speech provision of the 1st Amendment of the United

       States Constitution is applicable to the states under the due

10     process clause of the 14th Amendment. Gitlow v. People of State

       of New York, 268 U.S. 652 (1925). Kean is a public university

       and consequently its conduct in implementing the Policy, which

       has been promulgated by the Commission pursuant to its powers

       and duties as defined in N.J.S.A. 11A:1-2, 11A:2-6, and 11A:2-

       11,     constitutes           state      action        which      must       comport    with    the

       requirements and protections set forth in the 1st Amendment and

       in Article I, §6 of the New Jersey Constitution. In addition,

       Dr. Schuman is a tenured professor, by virtue of which she has

       both property and liberty interests protected by the due process

20     requirements of the 14th Amendment and by Article 1, § 1, of the

       N.J. Constitution. Cleveland Bd. of Educ. v. Loudermill, 470

       U.S. 532 (1985); Memphis Community Sch. Dist. v. Stachura, 477

       U.S.     299     (1986);       Nicoletta        v.    No.     Jersey        Dist.   Water   Supply

       Comm’n, 77 N.J. 145 (1978). Dr. Schuman is therefore entitled to

       protect her constitutional rights pursuant to 42 U.S.C. § 1983,

       which states, in relevant part:

               Every       person        who,       under       color       of      any    statute,




                                                          16
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 31 of 112 PageID: 103



                  ordinance, regulation, custom, or usage, of any State
                  or Territory or the District of Columbia, subjects, or
                  causes to be subjected, any citizen of the United
                  States or other person within the jurisdiction thereof
                  to the deprivation of any rights, privileges, or
                  immunities secured by the Constitution and laws, shall
                  be liable to the party injured in an action at law,
                  suit in equity, or other proper proceeding for redress 7

10          8)


                 Dr. Schuman is also entitled to invoke the protection of the

       New Jersey Civil Rights Act, N.J.S.A. 10:6-2, against any effort

       to        deprive    her      of     “any      substantive          due      process     or        equal

       protection          rights,        privileges         or    immunities          secured       by    the

       Constitution or laws of the United States, or any substantive

       rights, privileges or immunities secured by the Constitution or

       laws of [New Jersey].” The Civil Rights Act is the New Jersey

       equivalent of 42 U.S.C. § 1983. Trafton v. City of Woodbury, 799

       F.Supp.2d 417, 443 (D.N.J. 2011).

20     A.        The Policy Is Facially Unconstitutional                               Because       It      Is
                 Neither Content Nor Viewpoint Neutral.

                 The   constitutionality            of    any     governmental          restriction         of

       speech must be evaluated by applying strict scrutiny. A state

       must        show    that      the      “regulation           is     necessary       to    serve       a

       7     While this issue does not need to be resolved in this
       appeal, under the factors set forth in Fuchilla v. Layman, 109
       N.J. 319 (1988), Kean University constitutes a “person” under §
       1983. See also Sharp v. Kean Univ., 2014 WL 6908775 (D.N.J. Dec.
       8, 2014). (In accordance with R. 1:36-3, a copy of the decision
       in Sharp is included in the Appendix at Pa91).
       8




                                                          17
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 32 of 112 PageID: 104



       compelling         state      interest        and     that      it    is    narrowly    drawn    to

       achieve that end.” Perry Ed. Assn. v. Perry Local Educators’

       Assn., 460 U.S. 37, 45 (1983). The framers of the Constitution,

       “[b]elieving in the power of reason as applied through public

       discussion . . . eschewed silence coerced by law – the argument

       of force in its worst form. Recognizing the occasional tyrannies

       of governing majorities, they amended the Constitution so that

       free     speech       and     assembly        should       be     guaranteed.”        Whitney    v.

       California,           274       U.S.       357,       375-76         (1927)      (Brandeis,      J.

10     concurring.) Consequently, a government may not regulate speech

       based on its content or viewpoint, and a regulation is subject

       to being overturned if it does either. See generally Planet Aid

       v. City of St. Johns, 782 F.3d 318 (6th Cir. 2015)(municipal

       ordinance which banned outdoor charitable donation bins was not

       content neutral and therefore violated the 1st Amendment). 9


       9 An example demonstrates the distinctions. A municipality may
       constitutionally     enact   an   ordinance   that    requires    that
       billboards    within   the   city’s   limits   not   exceed    certain
       dimensions, e.g., 15 ft. by 8 ft. Such an ordinance is content
       neutral, and all things being equal, does not violate the 1st
       Amendment.    However,    an  ordinance   that    allows   billboards
       satisfying    the   specified   dimensions,    but   prohibits    such
       billboards if they convey any message relating to abortion,
       regardless whether pro-life or pro-choice, is not content
       neutral   and   must    advance  a   compelling    interest   of the
       municipality in order to survive constitutional scrutiny. By
       contrast, an ordinance that specifies such dimensions, but only
       prohibits billboards satisfying the dimensions which are pro-
       life, or alternatively, pro-choice, is not viewpoint neutral and
       will not survive a constitutional challenge. As noted in Planet
       (footnote continued)



                                                           18
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 33 of 112 PageID: 105



             In R.A.V. v. St. Paul, 505 U.S. 377 (1992), a teenager who

       burned a cross on the lawn of a Black family was charged with

       violating         a     St.     Paul       Bias-Motivated            Crime      Ordinance.      The

       Ordinance stated:

               Whoever places on public or private property a symbol,
               object, appellation, characterization or graffiti,
               including, but not limited to, a burning cross or Nazi
               swastika, which one knows or has reasonable grounds to
               know arouses anger, alarm or resentment in others on
10             the basis of race, color, creed, religion or gender
               commits disorderly conduct and shall be guilty of a
               misdemeanor.

               Id. at 380.

             The      teenager         challenged           the      constitutionality           of    the

       ordinance under the 1st Amendment, arguing that the ordinance was

       overbroad. The Minnesota Supreme Court rejected the argument,

       holding that “the ordinance is a narrowly tailored means toward

20     accomplishing the compelling governmental interest in protecting

       the community against bias-motivated threats to public safety

       and order.”            The Supreme Court granted certiorari and, holding

       that the ordinance violated the 1st Amendment, reversed. Justice

       Scalia, writing for the majority observed that:

               When the basis for the content discrimination consists
               entirely of the very reason the entire class of speech
               at issue is proscribable, no significant danger of
               idea or viewpoint discrimination exists. Such a
               reason, having been adjudged neutral enough to support
30             exclusion of the entire class of speech from First
       ____________________________
       Aid, supra, at 326-27, a regulation which is not viewpoint
       neutral is necessarily not content neutral. (emphasis supplied).




                                                          19
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 34 of 112 PageID: 106



               Amendment protection, is also neutral enough to form
               the basis of distinction within the class. To
               illustrate: a State might choose to prohibit only that
               obscenity which is the most patently offensive in its
               prurience — i.e., that which involves the most
               lascivious displays of sexual activity. But it may not
               prohibit, for example, only that obscenity which
               includes offensive political messages.

                                                     * * * * *

10             Applying these principles to the St. Paul ordinance,
               we conclude that, even as narrowly construed by the
               Minnesota Supreme Court, the ordinance is facially
               unconstitutional.    Although    the   phrase   in    the
               ordinance, "arouses anger, alarm or resentment in
               others," has been limited by the Minnesota Supreme
               Court's construction to reach only those symbols or
               displays   that   amount   to   "fighting   words,"   the
               remaining, unmodified terms make clear that the
               ordinance applies only to "fighting words" that
20             insult, or provoke violence, "on the basis of race,
               color, creed, religion or gender." Displays containing
               abusive invective, no matter how vicious or severe,
               are permissible unless they are addressed to one of
               the specified disfavored topics. Those who wish to use
               "fighting words" in connection with other ideas — to
               express hostility, for example, on the basis of
               political    affiliation,     union    membership,     or
               homosexuality — are not covered. The First Amendment
               does   not   permit   St.   Paul    to   impose   special
30             prohibitions on those speakers who express views on
               disfavored subjects.

                                                     * * * * *

               In its practical operation, moreover, the ordinance
               goes even beyond mere content discrimination to actual
               viewpoint discrimination. Displays containing some
               words — odious racial epithets, for example — would be
               prohibited to proponents of all views. But "fighting
40             words" that do not themselves invoke race, color,
               creed, religion, or gender — aspersions upon a
               person's mother, for example — would seemingly be
               usable ad libitum in the placards of those arguing in
               favor of racial, color, etc., tolerance and equality,
               but could not be used by those speakers' opponents.




                                                          20
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 35 of 112 PageID: 107



               One could hold up a sign saying, for example, that all
               "anti-Catholic bigots" are misbegotten; but not that
               all "papists" are, for that would insult and provoke
               violence "on the basis of religion." St. Paul has no
               such authority to license one side of a debate to
               fight freestyle, while requiring the other to follow
               Marquis of Queensberry rules.

                                                     * * * * *

               ... [T]he reason why fighting words are categorically
10             excluded from the protection of the First Amendment is
               not that their content communicates any particular
               idea, but that their content embodies a particularly
               intolerable   (and   socially   unnecessary)    mode   of
               expressing whatever idea the speaker wishes to convey.
               St. Paul has not singled out an especially offensive
               mode of expression — it has not, for example, selected
               for   prohibition  only   those   fighting   words   that
               communicate ideas in a threatening (as opposed to a
               merely obnoxious) manner. Rather, it has proscribed
20             fighting words of whatever manner that communicate
               messages of racial, gender, or religious intolerance.
               Selectivity of this sort creates the possibility that
               the city is seeking to handicap the expression of
               particular ideas. That possibility would alone be
               enough to render the ordinance presumptively invalid,
               but St. Paul's comments and concessions in this case
               elevate the possibility to a certainty.

                                                     * * * * *

               Let there be no mistake about our belief that burning
30             a cross in someone's front yard is reprehensible. But
               St. Paul has sufficient means at its disposal to
               prevent   such  behavior   without adding  the  First
               Amendment to the fire. (Citations omitted; italics in
               the original; emphasis supplied.)

               Id. at 388-96

             In sum, the Court held the ordinance was unconstitutional

       because       it     was     neither       content        nor     viewpoint       neutral    –   it

       prohibited certain speech based only on its content exhibiting




                                                          21
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 36 of 112 PageID: 108



       race, religion, or ethnic bias, but not equally hurtful speech

       that did not exhibit such characteristics. The ordinance was

       unconstitutional             because        it    was     under-inclusive,            and    thereby

       selective based on the viewpoint being expressed. A legislative

       enactment, whether it be a statute, an ordinance, or an agency

       policy which is not content and viewpoint neutral is per se

       facially         unconstitutional.               Commensurate             protection        of     free

       speech rights are afforded under Article 1, §6 of the New Jersey

       Constitution. See State v. Schmid, 84 N.J. 535 (1980).

10           In State v. Vawter, 136 N.J. 56 (1994), an individual who

       spray painted a Nazi swastika and other anti-Semitic insults on

       a synagogue was prosecuted under a New Jersey statute comparable

       in its terms to the St. Paul ordinance. Applying the ruling in

       R.A.V.,        the     N.J.      Supreme         Court     held      that     the    statute        was

       unconstitutional saying

               We conclude that even if we were to read Sections 10
               and 11 [of the statute] to regulate only fighting
               words, a class of proscribable speech, these statutes
               do not fit within any of the exceptions to the
20             prohibition against content discrimination.

               Id. at 73-74.

             “First       Amendment        rights        applied       in    light     of    the    special

       characteristics            of     the     school       environment,          are     available      to

       teachers        and     students.        It      can    hardly       be     argued    that       either

       students or teachers shed their constitutional rights to freedom

       of speech or expression at the schoolhouse gate.” Tinker v. Des




                                                          22
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 37 of 112 PageID: 109



       Moines       Independent          Community         Sch.     Dist.,         393   U.S.   503,   506

       (1969)(emphasis            supplied).          Applying        the     reasoning      in   R.A.V.,

       numerous courts have held that student and academic employee

       speech codes promulgated by universities and public employers

       focusing on speech that demeans another based on race, religion,

       ethnicity, sexual orientation, etc., are unconstitutional. See,

       e.g., Dejohn v. Temple Univ., 537 F.3d 301 (3d Cir. 2008); Saxe

       v. State College Area Sch. Dist., 240 F.3d 200 (3d Cir. 2001);

       Sypniewski v. Warren Hills Reg’l Bd., 307 F.3d 243 (3d Cir.

10     2002); Dambrot v. Central Michigan Univ., 55 F.3d 1177 (6th Cir.

       1995); IOTA XI Chapter of Sigma Chi Fraternity v. George Mason

       Univ., 993 F.2d 386 (4th Cir. 1993); College Republicans at San

       Francisco State Univ. v. Reed, 523 F. Supp. 2d 1005 (N.D. Cal.

       2007); Roberts v. Haragan, 346 F. Supp. 2d 853 (N.D. Tex. 2004);

       UWM Post, Inc. v. Bd. of Regents of Univ. of Wis. Syst., 774 F.

       Supp. 1163 (E.D. Wis. 1991); Doe v. Univ. of Mich., 721 F. Supp.

       852 (E.D. Mich. 1989) (the latter two cases were decided before

       R.A.V., but applied similar principles).                                    The ruling in Saxe,

       supra, written by then Judge Alito in the 3d Circuit with regard

20     to     a    public        school       district’s          anti-harassment           policy,     is

       instructive:

               In August 1999, the State College Area School District
               ("SCASD") adopted an Anti-Harassment Policy ("the
               Policy").

                                                     * * * * *




                                                          23
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 38 of 112 PageID: 110




               The Policy begins by setting forth its goal —
               “providing all students with a safe, secure, and
               nurturing school environment” — and noting that
               “[d]isrespect among members of the school community is
               unacceptable behavior which threatens to disrupt the
               school environment and well being of the individual.”
               The second paragraph contains what appears to be the
               Policy’s operative definition of harassment:
10
                       Harassment means verbal or physical conduct
                       based on one’s actual or perceived race,
                       religion, color, national origin, gender,
                       sexual orientation, disability, or other
                       personal characteristics, and which has the
                       purpose    or    effect   of    substantially
                       interfering with a student’s educational
                       performance or creating an intimidating,
                       hostile or offensive environment.
20
               Id. at 202

             The     Policy        continued         by     providing         several      examples     of

       "harassment:"

               Harassment can include any unwelcome verbal, written
               or physical conduct which offends, denigrates or
               belittles an individual because of any of the
               characteristics    described    above.   Such    conduct
               includes,   but   is   not   limited   to,   unsolicited
30             derogatory remarks, jokes, demeaning comments or
               behaviors, slurs, mimicking, name calling, graffiti,
               innuendo,   gestures,    physical   contact,   stalking,
               threatening, bullying, extorting or the display or
               circulation of written material or pictures.

               These examples are followed by a lengthy section
               captioned "Definitions," which defines various types
               of    prohibited     harassment,   including    "Sexual
               harassment,"     "Racial    and   color    harassment,"
40             "Harassment on the basis of religion," "Harassment
               based on national origin," "Disability harassment,"
               and "Other harassment" on the basis of characteristics
               such as "clothing, physical appearance, social skills,
               peer group, intellect, educational program, hobbies or
               values, etc." The definitions state that harassment




                                                          24
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 39 of 112 PageID: 111



               "can include unwelcome verbal, written or physical
               conduct directed at" the particular characteristic.
               Examples of specific types of harassment are also
               provided. For example, "Racial and color harassment"
               is said to include "nicknames emphasizing stereotypes,
               racial slurs, comments on manner of speaking, and
               negative references to racial customs." Religious
               harassment   reaches  "derogatory   comments regarding
               surnames, religious tradition, or religious clothing,
10             or religious slurs or graffiti." National origins
               harassment   includes   "negative  comments  regarding
               surnames, manner of speaking, customs, language, or
               ethnic slurs." Harassment on the basis of sexual
               orientation extends to "negative name calling and
               degrading behavior." Disability harassment encompasses
               "imitating manner of speech or movement."

               The Policy provides that "[a]ny harassment of a
               student by a member of the school community is a
20             violation of this policy."2 It establishes procedures
               for the reporting, informal mediation, and formal
               resolution of complaints. In addition, the Policy sets
               a list of punishments for harassment, "including but
               not   limited   to  warning,   exclusion,  suspension,
               expulsion, transfer, termination, discharge . . .,
               training, education, or counseling."

               The   school   community,    by  the    Policy's   terms,
               "includes, but is not limited to, all students, school
30             employees,   contractors,   unpaid   volunteers,   school
               board members, and other visitors." "School employees"
               include, but are not limited to, "all teachers,
               support    staff,     administrators,     bus    drivers,
               custodians, cafeteria workers, coaches, volunteers,
               and agents of the school.

               Id. at 202-03(emphasis supplied).

             The court proceeded to analyze the Anti-Harassment Policy and

40     concluded it was unconstitutional based on the content neutral

       principle         in    R.A.V.,        as     well      as    violating         overbreadth     and

       vagueness parameters noting that:

               This sort of content- or viewpoint-based restriction




                                                          25
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 40 of 112 PageID: 112



               is ordinarily subject                    to     the     most        exacting   First
               Amendment scrutiny.

                                                     * * * * *

               Loosely worded anti-harassment laws may pose some of
               the same problems as the St. Paul hate speech
               ordinance: they may regulate deeply offensive and
               potentially disruptive categories of speech based, at
10             least in part, on subject matter and viewpoint.

                                                     * * * * *

               [T]he Policy prohibits harassment based on personal
               characteristics that are not protected under federal
               law. Titles VI and IX, taken together with the other
               relevant federal statutes, cover only harassment based
               on sex, race, color, national origin, age and
               disability. The Policy, in contrast, is much broader,
20             reaching, at the extreme, a catch-all category of
               "other personal characteristics" (which, the Policy
               states, includes things like "clothing," "appearance,"
               "hobbies and values," and "social skills"). Insofar as
               the policy attempts to prevent students from making
               negative comments about each others' "appearance,"
               "clothing," and "social skills," it may be brave,
               futile, or merely silly. But attempting to proscribe
               negative comments about "values," as that term is
               commonly used today, is something else altogether. By
30             prohibiting disparaging speech directed at a person's
               "values," the Policy strikes at the heart of moral and
               political discourse — the lifeblood of constitutional
               self government (and democratic education) and the
               core concern of the First Amendment. That speech about
               "values" may offend is not cause for its prohibition,
               but rather the reason for its protection: "a principal
               `function   of  free   speech   under    our   system of
               government is to invite dispute. It may indeed best
               serve its high purpose when it induces a condition of
40             unrest, creates dissatisfaction with conditions as
               they are, or even stirs people to anger'" . . . No
               court or legislature has ever suggested that unwelcome
               speech   directed   at   another's    "values"    may be
               prohibited under the rubric of anti-discrimination.

               We do not suggest, of course, that a public school may
               never adopt regulations more protective than existing




                                                          26
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 41 of 112 PageID: 113



               law; it may, provided that those regulations do not
               offend the Constitution. Such regulations cannot be
               insulated from First Amendment challenge, however,
               based on the argument that they do no more than
               prohibit conduct that is already unlawful. (Citations
               omitted.)

            Id. at 207, 210 (citations omitted).

10           In Sypniewski,             supra, the New              Jersey Warren Hills School

       District was confronted with a series of racial confrontations

       that were disrupting the functioning of the schools. In order to

       defuse       the      crisis,        the      Board      passed        a     speech    code   that

       prohibited the expression of language, or possession of written

       materials or the wearing of clothing that expressed language,

       that could be regarded as racially divisive or likely to “create

       ill will.”            Enforcing the policy, a student who insisted on

       wearing a T-shirt that repeatedly displayed the word “redneck”

       was suspended. The Court observed that:

20             [P]roblematic is the phrase “creates ill will” in the
               second sentence of the policy, which reads, “District
               employees and students shall not at school, on school
               property or at school activities wear or have in their
               possession any written material, either printed or in
               their own handwriting, that is racially divisive or
               creates ill will or hatred.” The focus of this phrase
               is entirely on the reaction of listeners. But by
               itself, an idea’s generating ill will is not a
               sufficient basis for suppressing its expression. “The
30             mere   fact  that  expressive   activity  causes  hurt
               feelings, offense, or resentment does not render the
               expression unprotected” . . . As a general matter,
               protecting expression that gives rise to ill will –
               and nothing more – is at the core of the First
               Amendment.

               307 F.3d at 264.




                                                          27
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 42 of 112 PageID: 114




               See also Saxe, supra 240 F.3d at 215 (“The Supreme Court

       has held time and again, both within and outside of the school

       context, that the mere fact that someone might take offense at

       the     content        of    speech        is    not     sufficient          justification      for

       prohibiting it.”)

             While the Court              in Sypniewski             struck down the            particular

       provision at issue, it sustained the constitutionality of the

       balance        of    the      speech       code,        despite       its     lack    of   content

10     neutrality holding that:

               The   racial  harassment   policy is   indisputably  a
               content-based restriction on expression, and in other
               contexts, may well be found unconstitutional under
               R.A.V. But as discussed, the public school setting is
               fundamentally different from other contexts, including
               the university setting. Primary and secondary school
               officials stand in a unique relationship with respect
               to their students, most of whom are minors. They are
               charged with the basic education of the nation’s
20             youth, which is “perhaps the most important function
               of state and local governments.”

               307   F.3d           at      267        (emphasis         supplied;          footnote
               ommitted).

               See also Dejohn, supra, in which the Court struck down a

       sexual          harassment             policy          at       Temple          University       as

       unconstitutional             due    to     facial       overbreadth,         citing    Sypniewski

       and noting that speech may not be regulated with the same rigor

30     on a public university campus as compared to a public elementary




                                                          28
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 43 of 112 PageID: 115



       or high school. 10


       10 In UWM Post, supra, the Court rejected the University’s
       defense that the Code was necessary to protect students from the
       creation of a “hostile environment,” stating:

               The creation of a hostile environment may tend to
               incite an immediate breach of peace under some
               circumstances. Nevertheless, the term “hostile” covers
               non-violent as well as violent situations. Moreover,
               an intimidating or demeaning environment is unlikely
               to incite violent reaction. To “intimidate” means to
               “make timid; threaten” or to “discourage or inhibit by
               or as if by threats.” To “demean” is to “debase in
               dignity or stature.” Given these definitions of
               “intimidate” and “demean,” this Court cannot properly
               find that an intimidating or demeaning environment
               tends to incite an immediate breach of the peace.

                                                     * * * * *

               While the Board is correct that the language regulated
               by the UW Rule is likely to cause violent responses in
               many cases, the rule regulates discriminatory speech
               whether or not it is likely to provoke such a
               response. It is unlikely that all or nearly all
               demeaning discriminatory comments, epithets or other
               expressive behavior which creates an intimidating,
               hostile or demeaning environment tends to provoke a
               violent   response.  Since   the  UW   Rule  covers  a
               substantial number of situations where no breach of
               the peace is likely to result, the rule fails to meet
               the requirements of the fighting words doctrine.

                                                     * * * * *

            This commitment to free expression must be unwavering,
            because there exist many situations where, in the
            short run, it appears advantageous to limit speech to
            solve pressing social problems, such as discriminatory
            harassment. If a balancing approach is applied, these
            pressing and tangible short run concerns are likely to
            outweigh the more amorphous and long run benefits of
            free speech. However, the suppression of speech, even
            where the speech’s content appears to have little
       (footnote continued)



                                                          29
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 44 of 112 PageID: 116



               Any claim that the above cited cases are not relevant to

       the allegations against Dr. Schuman because they involved speech

       codes applicable to students, and therefore have no bearing on a

       professor’s 1st Amendment rights would be specious.                                     Under the

       ruling        in     Tinker,        supra,         neither        students,        teachers,     or

       professors          leave        their       1st     Amendment          rights      outside     the

       elementary         school,       high      school,       college       or    university     doors.

       Moreover, if individuals accused of a crime, as in R.A.V. and

       Vawter, supra, deserve to be protected against the invasion of

10     their constitutional rights by statutes or ordinances which fail

       to be both content and viewpoint neutral, then surely a college

       professor is entitled to that same protection.                               11



       ____________________________
            value and great costs, amounts to governmental thought
            control. An individual instance of thought control may
            not appear to impose great costs on society. However,
            if a balancing test is used there are likely to be
            many such instances. Taken as a whole, these instances
            will work to dissolve the great benefits which free
            speech affords.

               774 F. Supp. at 1172-74 (citation omitted; emphasis
               supplied).

       11 See also KIRSTEN POWERS, THE SILENCING – HOW THE LEFT IS KILLING FREE
       SPEECH (2015). In The Silencing, journalist Kirsten Powers
       lamented the proliferation of such speech codes at universities
       and critiqued their chilling effect on free speech observing
       that

            For many Americans the term “speech code” sends
            shivers up the spine. Yet these noxious and un-
            American codes have become commonplace on college
            campuses across the United States. They are typically
       (footnote continued)



                                                          30
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 45 of 112 PageID: 117




       ____________________________
            so broad that they could include literally anything
            and are subject to the interpretation of school
            administrators, who frequently fail to operate as
            honest brokers. In the hands of the illiberal left,
            the speech codes are weapons to silence anyone-
            professors, students, visiting speakers-who expresses
            a view that deviates from the left’s worldview or
            ideology. Speech that offends them is redefined as
            “harassment” or “hate speech” both of which are barred
            by most campus speech codes. At Colorado College, a
            private liberal arts college, administrators invented
            a “violence” policy that was used to punish non-
            violent speech. The consequences of violating a speech
            code are serious: it can often lead to public shaming,
            censoring, firings, suspensions, or expulsions, often
            with no due process.

                    Many of the incidents sound too absurd to be
               true. But true they are. Consider, for example, how
               Yale University put the kibosh on its Freshman Class
               Council’s   T-shirt  designed   for   the  Yale-Harvard
               football game. The problem? The shirt quoted F. Scott
               Fitzgerald’s line from This Side of Paradise, that, “I
               think of all Harvard men as sissies.” The word “sissy”
               was deemed offensive to gay people. Or how about the
               Brandeis professor who was found guilty of racial
               harassment-with   no  formal   hearing-for  explaining,
               indeed criticizing, the word “wetbacks.” Simply saying
               the word was crime enough. Another professor, this
               time at the University of Central Florida, was
               suspended for making a joke in class equating his
               tough exam questions to a “killing spree.” A student
               reported the joke to the school’s administration. The
               professor promptly received a letter suspending him
               from teaching and banning him from campus. He was
               reinstated after the case went public.

                                                     * * * * *

            Speech codes create a chilling environment where all
            it takes is one accusation, true or not, to ruin
            someone’s academic career. The intent or reputation or
            integrity of the accused is of little import. If
            someone “perceives” you have said or acted in a racist
            way, then the bar for guilt has been met. If a person
       (footnote continued)



                                                          31
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 46 of 112 PageID: 118



               Turning        to    the    New     Jersey       Policy      at      issue    here,       it   is

       patently clear it violates the proscription against content and

       viewpoint-based speech restrictions. The Policy states in its

       opening       paragraph:            “Under       this     policy,           forms    of    employment

       discrimination or harassment based upon the following protected

       categories         are      prohibited        and    will      not    be      tolerated:          race,

       creed,       color,         national       origin,        nationality,              ancestry,      age,

       sex/gender         (including         pregnancy),          marital          status,       civil   union

       status, domestic partnership status, familial status, religion,

10     affectional            or      sexual         orientation,            gender          identity         or

       expression, atypical hereditary cellular or blood trait, genetic

       information, liability for service in the Armed Forces of the

       United States, or disability.”                        N.J.A.C. 4A:7-3.1(c).                  As noted

       in    Saxe,      by     covering        categories          that     go      well     beyond      those

       covered under Title VII, the Policy infringes on 1st Amendment

       rights. Moreover, the reference to “creed” is equivalent to the

       reference         to     “values”       criticized          in    Saxe.       It     is    absolutely

       unconstitutional              to    discipline           an      employee       for       criticizing

       another employee’s political beliefs, i.e., their creed.

20           Several         of    the     provisions           violate      the      requirement         that

       prohibitions be content and viewpoint neutral, e.g.:
       ____________________________
            claims you caused them “harm” by saying something that
            offended them, case closed.

               Id. at 80-81(notes omitted).




                                                           32
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 47 of 112 PageID: 119



               Treating an individual differently because of the
               individual’s race, color, national origin or other
               protected category, or because an individual has the
               physical, cultural or linguistic characteristics of a
               racial, religious, or other protected category;

               Treating an individual differently because of marriage
               to, civil union to, domestic partnership with, or
               association with persons of a racial, religious or
10             other protected category; or due to the individual’s
               membership in or association with an organization
               identified with the interests of a certain racial,
               religious or other protected category; or because an
               individual’s   name,   domestic  partner’s  name,   or
               spouse’s name is associated with a certain racial,
               religious or other protected category;

               Calling an individual by an unwanted nickname that
               refers to one or more of the above protected
20             categories, or telling jokes pertaining to one or more
               protected categories;

               Using derogatory references with regard to any of the
               protected categories in any communication;

               N.J.A.C. 4A:7-3.1(b)

             All     of       the   above     prohibitions          flagrantly         violate    the    1st

       Amendment free speech provision. They essentially make verbally

30     insulting          a    co-worker        a    basis      for     discipline,        “up    to    and

       including          termination        of     employment.”          While      it   is   true     that

       persistent,            repeated       verbal       insults        regarding        some   of     the

       protected categories can be subject to discipline for creating a

       hostile        workplace,            one     or     two      instances          cannot,    in     of

       themselves, be a basis for discipline where, as in R.A.V., only

       speech that relates to the protected categories is punished, but

       not “fighting words” unrelated to the protected categories.




                                                          33
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 48 of 112 PageID: 120



       B.    The Policy Is Unconstitutionally Vague And Overbroad.

             “[A] law forbidding or requiring conduct in terms so vague

       that men of common intelligence must necessarily guess at its

       meaning and differ as to its application violates due process.”

       Baggett v. Bullitt, 377 U.S. 360, 367(1964). Vague policies that

       apply      to     the     exercise        of     free      speech        are    unconstitutional

       because they do not alert citizens regarding what is permissible

       versus        impermissible.             Consequently,            they       chill      speech    by

       inhibiting its expression lest the speaker risk being penalized.

10     In        addition,            vagueness             “encourage[s]              arbitrary        and

       discriminatory enforcement” by those with the power of oversight

       over adherence to the regulation, increasing the “potential for

       arbitrarily suppressing First Amendment liberties.” Kolender v.

       Lawson,       461     U.S.     352,     357-58       (1983).       See      Westbrook     v.   Teton

       County      Sch.      Dist.      No.     1,    918    F.     Supp.      1475     (D.    Wyo.   1996)

       (“Staff Conduct” policy that stated “it shall be unethical for

       any      staff       member       to      criticize         other        staff      members,     the

       administrators, or members of the Board . . . to anyone other

       than the person being criticized” was void for vagueness because

20     “criticism” is “an inherently imprecise term.” Id. at 1490.)

             The Policy’s vagueness renders judgments regarding whether

       its     terms       have      been      violated        susceptible            to   a   degree    of

       subjectivity that is constitutionally unacceptable. The Policy

       makes it a violation “to use derogatory or demeaning references




                                                          34
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 49 of 112 PageID: 121



       regarding a person’s race, gender, age, religion, disability,

       affectional          or    sexual      orientation,           ethnic        background,     or    any

       other protected category.” These terms are so broad and vague,

       that they are not susceptible to objective enforcement. Query,

       if a professor comments that a colleague’s receding hairline

       makes him look wise and distinguished, does that constitute a

       derogatory         or     demeaning       reference         to    the       person’s    age?     If   a

       professor states to his or her Italian male or female colleague

       that Latinos are known to be “hot” lovers, is that a derogatory

10     or     demeaning           ethnic         or    affectional             reference       warranting

       discipline?          Do     each     of    these       examples         turn    on     whether    the

       recipient of the message is offended or not offended by the

       remark, so that if either statement is made to colleague A who

       is known as having a great sense of humor, and is not offended

       by either remark and does not file a complaint about the remark,

       the Policy has not been violated? But if either remark is made

       to colleague B, who, is self-conscious and retiring, and B is

       offended        and       files    a    complaint,          is    the       speaker    subject        to

       discipline? What if the speaker calls colleague A as a witness,

20     and A testifies that s/he does not find either remark offensive,

       has the Policy been violated?

             There are no objective guidelines in the Policy, and arguably

       no objective guidelines could be articulated which would remove

       the subjectivity, because subjectivity is unavoidably inherent




                                                          35
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 50 of 112 PageID: 122



       in     the      project,          which       is      why      the      Policy      is     facially

       unconstitutional. The only guidelines are the examples provided,

       which themselves are vague. The Policy provides as an example,

       “Calling an individual by an unwanted nickname that refers to

       one or more of the above protected categories, or telling jokes

       pertaining         to       one   or   more      protected          categories.”       What     if   a

       student or professor says of a colleague who is 4’ 9’’ tall, “My

       diminutive friend here may be short in stature, but has a big

       heart,” and the colleague does not like references to his/her

10     height, regardless its intent, has the Policy been violated,

       even     on     the     first      occurrence?          Or     is     at    least    one   warning

       required, e.g., “Please don’t refer to my height, I don’t like

       it,” in order to render a second comment a violation?

             What if a student or professor makes a joke to some friends

       relating to one or more of the protected categories, but no one

       within that protected category is within earshot, and none of

       the friends is offended, but a passerby who is not within the

       protected category overhears the joke and is offended, is it a

       violation of the Policy? Suppose no one overhears the joke, but

20     one of the friends repeats the joke to others, and one of them

       is offended, is the second instance a violation, but the first

       instance        not     a    violation,        since      no    one     who    might     have   been

       offended heard the firs instance?

             In Broadrick v. Oklahoma, 413 U.S. 601 (1973), the Court




                                                          36
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 51 of 112 PageID: 123



       expounded on the application of the overbreadth doctrine in the

       context of the 1st Amendment, stating:

               Litigants . . . are permitted to challenge a statute
               not because their own right of free expression are
               violated, but because of a judicial prediction or
               assumption that the statute’s very existence may cause
               others   not  before   the   court   to  refrain  from
               constitutionally protected speech or expression.

10             Such   claims   of   facial   overbreadth  have   been
               entertained in cases involving statutes which, by
               their terms, seek to regulate “only spoken words” . .
               . In such cases, it has been the judgment of this
               Court that the possible harm to society in permitting
               some unprotected speech to go unpunished is outweighed
               by the possibility that protected speech of others may
               be muted and perceived grievances left to fester
               because of the possible inhibitory effects of overly
               broad statutes.
20
               Id. at 612 (citation omitted).

             Numerous university speech codes have been held to violate

       the 1st Amendment on the basis of unconstitutional overbreadth.

       See McCauley v. Univ. of Virgin Islands, 618 F.3d 232 (3d Cir.

       2010);       Dejohn,        supra;        College        Republicans,          supra;      Roberts,

       supra; Westbrook, supra; Doe v. Univ. of Mich., supra.

             Many of the provisions in the Policy are simultaneously vague

       and     overbroad.         What      does      it    mean,      for     example,      to   “treat”

30     someone “differently” because the individual is within one of

       the protected categories?                    How does one tell if A is treating B

       differently than A treats C?                         If A is Causcasian, B is Afro-

       American, and C is Caucasian, if A says “Hello” to C, but not to

       B, has A violated the Policy? What if A, a male, holds the door




                                                           37
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 52 of 112 PageID: 124



       open for female C, who is wearing a crucifix, but not for female

       B, who is wearing a hijab? Has A violated the Policy based on

       their       different         religions?          The        prohibition          fails      to    give

       employees adequate notice of what is covered, and covers more

       than what could possibly be constitutionally defended.

             The     Sexual       Harassment         section        of   the        Policy     is    likewise

       fatally         afflicted          with       vagueness/overbreadth                    deficiencies,

       prohibiting “Generalized gender-based remarks and comments.”                                         If

       a male opines that, generally, women are smarter than men, has

10     he violated the Policy? What if he says they are dumber, does

       this violate the policy, but not the former comment? The Policy

       prohibits “inappropriate comments about a person’s clothing.” If

       a male says to a female colleague that her dress brings out the

       beautiful amber in her eyes, has he violated the Policy? What if

       a female makes a double entendre remark to a male colleague

       about the length of his tie? Is typical flirting between genders

       prohibited? What female/male A finds flattering, female/male B

       may deem inappropriate and offensive.

       C.    The Policy Is So Permeated With Content/Viewpoint, Vagueness
20           And Overbreadth Problems That It Is Not Salvageable.

             Virtually every provision in the Policy is unconstitutional

       by virtue of transgressing one or more of the strictures on

       content/viewpoint              neutrality,           vagueness         or        overbreadth.       The

       Policy       also      violates         Article         1,    §    6        of   the    New       Jersey




                                                          38
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 53 of 112 PageID: 125



       Constitution.            “[T]his        Court      has        recognized          that    our        state

       Constitution           may    provide        greater       protection          than      the    federal

       Constitution.”            Right       to     Choose      v.    Byrne,        91    N.J.    287,        301

       (1982). See also State v. Schmid, supra.

             The     Policy         does      not    contain          a   severability           provision.

       Moreover,        the     unconstitutional              provisions           are   “so    pervasively

       woven into the entire regulatory program that [they] cannot be

       surgically removed.” In re Adoption of N.J.A.C. 5.96 and 5.97,

       215 N.J. 578, 618 (2013). 12

10           Dr. Schuman may not be disciplined for purportedly violating

       an    unconstitutional                policy.      The     Policy’s          unconstitutionality

       vitiates         the      claim        that      Dr.     Schuman            committed      religious

       discrimination against Dr. Tracey, as well as the claim – which

       Dr. Schuman disputes – that she commented on a student’s name,

       accent and          manner       of    speaking        English.       The      New    Jersey         State

       Policy       Prohibiting            Discrimination            In    The       Workplace         is     not

       salvageable and must accordingly be abrogated in its entirety,

       along with the disciplinary actions which were taken against Dr.

       Schuman based on her alleged violation of the Policy.

20


       12 See also Affiliated Distillers Brands Corp. v. Sills, 60 N.J.
       342 (1972). Obviously, a state agency does not have authority to
       promulgate regulations that are unconstitutional. Knight v.
       City, Hoboken Rent Leveling, 332 N.J. Super. 547 (N.J. Super.
       App. Div. 2000).




                                                          39
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 54 of 112 PageID: 126



       D.    Dr. Schuman Did Not Discriminate Against Dr. Tracey.

             Putting aside questions regarding whether the comment in the

       email relating to “kapos” or about German Jews applied to Dr.

       Tracey as written, Dr. Schuman’s comments did not constitute

       religious discrimination. First, the comments in question were

       not about Judaism as a religion. If anything, they were about

       national origin and ancestry. The final determination that Dr.

       Schuman discriminated against Dr. Tracey based on her religion

10     therefore cannot be sustained.

             Moreover, it distorts the concept of religious discrimination

       beyond recognition to claim that between two co-religionists,

       one can be guilty of religious discrimination against the other

       due to an insult. See Rabinovitz v. Pena, 89 F.3d 482 (7th Cir.

       1996) (A religious discrimination claim under Title VII requires

       evidence that an employee “of a different religion” received

       more     favorable         treatment        than      the      claimant.)        Although    it   is

       conceivable          that,       for     example,         an     Orthodox        Jew   who   is    a

       supervisor         could      make      disparaging          remarks        to   another     Jewish

20     employee who is Reformed, scoffing that the Reformed Jew was not

       sufficiently religious and therefore not really a Jew, unless

       the Orthodox Jew had taken an adverse employment action against

       the     Reformed         Jew,      or     made      the      disparaging          remarks    on   a

       continuous basis so as to create a hostile work environment, a

       claim of religious discrimination under Title VII under such




                                                          40
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 55 of 112 PageID: 127



       circumstances would not be meritorious. See Abramson v. William

       Paterson College of N.J., 260 F.3d 265 (3d Cir. 2001).

              In this case, neither of these conditions obtained. Schuman

       and Tracey were colleagues on an equal employment level; Schuman

       had no supervisory authority over Tracey and could not, and did

       not, take any adverse employment action against her. Nor did she

       threaten Dr. Tracey with physical violence, or commit any act of

       violence, against her. See United States v. Miller, 767 F.3d 585

       (6th    Cir.      2014)       (Members        of    Amish       community        prosecuted     for

10     physically          assaulting           other       members         with      whom      they   had

       ideological differences.) 13 Moreover, there was no significant

       difference in their religiosity such as would be the equivalent

       of the example above. In addition, the single insulting email

       could not constitute creating a hostile work environment, as a

       matter of law. As noted in Abramson, supra, 280:

               The Supreme Court has stated that Title VII is not
               violated by the “mere utterance of an ... epithet
               which engenders offensive feeling in an employee” or
               by mere “discourtesy or rudeness,” unless so severe or
20             pervasive as to constitute an objective change in the
               condition of employment.

               260     F.3d     at     280    (citing        Faragher        v.    City    of   Boca

       13 See also Young v. Pleasant Valley Sch. Dist., 956 F. Supp.2d
       589, 595 (M.D. Pa. 2013)(Hostile work environment claims should
       not turn Title VII into a “general civility code.”); Cutler v.
       Dorn, 196 N.J. 419 (2008)(Jewish police officer sustained claim
       of religious discrimination under the Law Against Discrimination
       where he was subjected to repeated, virulently anti-Semitic
       comments by co-workers.)




                                                          41
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 56 of 112 PageID: 128



               Raton, 524 U.S. 775(1998). (citations omitted)).

             By      going       beyond        the      parameters           of      what       constitutes

       discrimination under Title VII, the Policy infringes on the free

       speech rights of public employees in the State of New Jersey.

       Since the Policy is facially unconstitutional and as applied to

       Dr. Schuman, none of the disciplinary actions that have been

       assessed against her on the putative basis that she violated the

       unconstitutional Policy can stand. One cannot be punished for

10     purportedly violating an unconstitutional policy which actually

       infringes on one’s 1st Amendment free speech rights.

                                                      POINT II

       SINCE THE NEW JERSEY POLICY IS UNCONSTITUTIONAL, THE COURT
       SHOULD RESCIND ALL DISCIPLINARY ACTIONS RELATED TO THE CHARGE
       THAT SHE VIOLATED THE POLICY.(This issue was not addressed
       below.)

       A.      All Disciplinary Actions For Purportedly Violating The
20             Policy Must Be Rescinded Pursuant to 42 U.S.C. §1983, Since
               They Violated Her Free Speech And Due Process Rights.

               Dr.     Schuman       is    a    tenured        professor.          By    virtue      of   that

       status, she possesses property and liberty interests that are

       protected under the 14th Amendment and Article I, Par. 1, of the

       New Jersey Constitution. Loudermill, supra; Stachura, supra; and

       Nicoletta, supra. In her August 27, 2018 letter to Dr. Schuman,

       which was designated as a “final determination” regarding the

       allegations          lodged        by    Dr.     Tracey,        as    well        as    all   of    the

30     allegations          lodged      by     students        in   the     EDUC        3400   course,     Ms.




                                                          42
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 57 of 112 PageID: 129



       Kelley, writing as the Chief of Staff for University President

       Farahi, stated:

               It is a violation of the State Policy to “use
               derogatory or demeaning references” with respect to
               protected categories covered by the policy, including
               religion, race, color, ethnicity, etc. Specifically, a
               review of your email dated February 1, 2018 to Dr.
               Tracey contained demeaning and derogatory references
               in violation of the State Policy. In addition, it was
10             determined based on the information provided that your
               comments to a student enrolled in your Fall, 2017 EDUC
               3400 class related to the student’s name, accent, and
               manner   of  speaking   English  also   constituted  a
               violation the State Policy.

               In reviewing the information available, it was also
               determined that other issues reported by students,
               which included comments about Cubans and African
               Americans, did not constitute a violation of the State
20             Policy. Finally, it was revealed that during the
               course of the investigation that other concerns were
               raised that did not implicate the State Policy.
               However, those concerns involve teaching methods and
               professionalism, and as such, they will be referred to
               the Office of Human Resources for appropriate action.

               Pa59 (emphasis supplied).

               The      “final       determination”             did      not       indicate      that    any

30     disciplinary action was being imposed on Dr. Schuman. Despite

       several attempts by Mr. Fagella to obtain a clarification of the

       “final       determination”            from     Ms.      Kelly,       Dr.    Williams      and    Mr.

       Green, the University refused to clarify that the determination

       was     what      it    said      it    was     –    a    final       decision     and     that    no

       additional action would be taken against Dr. Schuman.

               Then, four months after the University issued its “final

       determination,”            the     University         sent      Dr.     Schuman     two    letters,




                                                           43
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 58 of 112 PageID: 130



       dated January 14 and January 15, 2019, assessing disciplinary

       action against her. 14 By failing to include this information in

       its “final determination,” the University violated Dr. Schuman’s

       right      to     notice       under      the     due     process           clause       of   the    14th

       Amendment. As stated in Mullane v. Central Hanover Tr. Co., 339

       U.S. 306, 314 (1950), the central purpose of a notice is to

       provide the recipient sufficient information in order to “choose

       for himself whether to appear or default, acquiesce or contest.”

       The     University’s           “final       determination”             was        itself      a   notice

10     regarding what, if any, infraction had been committed by Dr.

       Schuman and what the consequences of that infraction were. A

       significant          consideration           in     making       the       decision        whether    to

       “acquiesce or contest” is the magnitude of the penalty if one

       does      not      contest.         By     failing        to     include           in    “the       final

       determination” the disciplinary action that would be imposed for

       Dr. Schuman’s violation of the Policy, the University deprived

       her of that critical information and is estopped from imposing

       it more than four months after the “final determination” was

       issued. The University’s actions likewise violated Dr. Schuman’s

20     due     process       rights       under      Article       1,    §    1     of    the     New    Jersey


       14 Dr. Schuman disputes Mr. Green’s claim that the Jan. 14 letter
       informing her that she was being given a non-teaching assignment
       for the Spring, 2019 term did not constitute disciplinary
       action. This claim will be addressed in the succeeding sub-
       argument.




                                                          44
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 59 of 112 PageID: 131



       Constitution. See Greenberg v. Kimmelman, 95 N.J. 552, 570-71

       (1985)(“Nowhere             in      that      paragraph          do     the     phrases     ‘equal

       protection’          or    ‘due     process’        appear.       Nonetheless,        article    1,

       paragraph 1, like the fourteenth amendment, seeks to protect

       against injustice and against the unequal treatment of those who

       should be treated alike. To this extent, article 1 safeguards

       values like those encompassed by the principles of due process

       and equal protection.”)

               In the January 14, 2019 letter, the Director of the Office

10     of Human Resources stated:

               A review of your conduct revealed that you made
               demeaning and/or derogatory religious-based comments
               as well as offensive racial and/or ethnic references.
               The State Policy prohibits the “use of derogatory or
               demeaning   references”  with   respect to  protected
               categories covered by the Policy. Not only was your
               behavior found to be in violation of the Policy, but
               it also constitutes conduct unbecoming.

20             In   addition,   it   was   also   alleged     that you
               inappropriately implemented the Student Instructional
               Report II (SIR II) course surveys. After investigating
               this matter, the Office of Human Resources concluded
               that your conduct in distributing, conducting and
               collecting the surveys constituted a violation of the
               University’s SIR II policy and guidelines.[15]

               The University takes these matters seriously and
               expects that all employees, students and prospective
30             students   are  treated  with  dignity  and  respect.
               Accordingly, this is formal notification that the
               following disciplinary charges are being made against
               you:

       15 SIR II refers to Student Instructional Reports that students
       prepare evaluating their professors.




                                                          45
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 60 of 112 PageID: 132




                       1.         Conduct Unbecoming.
                       2.         Other Sufficient Cause:
                                  a.   Violation of the New Jersey
                                       State Policy Prohibiting
                                       iscrimination in the
                                       Workplace (a zero tolerance
                                       policy)

10             Based upon the above facts, the following disciplinary
               action will be taken against you:

                       1.         This letter shall serve as an Official
                                  written Reprimand.
                       2.         You will be required to complete an
                                  Affirmative Action Programs training
                                  delivered by the American Conference on
                                  Diversity. You will be notified when the
                                  course has been scheduled.

20             Pa33-34(emphasis supplied).


               Aside from violating Dr. Schuman’s due process rights by

       imposing discipline when the “final determination” indicated no

       discipline was being imposed, Ms. Peters’ letter violated due

       process         in      several          other        respects.             While    the     “final

       determination” indicated the University had determined that the

       students’ allegations regarding Dr. Schuman’s alleged comments

       about       Cubans         and     African-Americans               did       not    constitute    a

       violation of the Policy, Peters’ letter indicated these alleged

30     comments        did        violate      the     Policy,         and      proceeded     to   impose

       discipline           for     those     violations          as     well.       Contradicting      and

       reversing         the      findings       of    the     “final        determination”        without

       prior      notice          and   an     opportunity          to       rebut    the    allegations




                                                          46
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 61 of 112 PageID: 133



       constituted an additional violation of Dr. Schuman’s due process

       rights.       As    demonstrated           above,       moreover,           the   allegations    Dr.

       Schuman had made ethnic and racial comments which violated the

       Policy       could      not     be    sustained         where       the      Policy    was   itself

       unconstitutional.

               The letter also added two additional charges, for which Dr.

       Schuman had never been given notice and an opportunity to be

       heard: the claim that she violated the SIR II policy, and the

       claim      that     her     alleged       violations          of    the      Policy    constituted

10     “conduct unbecoming.” Regarding the “conduct unbecoming” charge,

       such a charge had never been raised in any of the letters or

       other documents which had been previously served on Dr. Schuman.

       Including          this    charge       for     the     first      time      in   Peters’    letter

       violated        due     process.        Mullane,        supra.       “It      offends    elemental

       concepts of procedural due process to grant enforcement to a

       finding neither charged in the complaint nor litigated at the

       hearing.” Nicoletta, supra, 77 N.J. at 162. See also Navato v.

       Sletten, 560 F.2d 340 (8th Cir. 1977)(public hospital violated

       physician’s due process rights by including in decision placing

20     him on probation charges that had not been previously raised at

       his hearing). Moreover, it could not be sustained where it was

       based on alleged violations of the Policy, where the Policy was




                                                          47
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 62 of 112 PageID: 134



       unconstitutional. 16


       16 The charge that a public employee’s actions constituted
       “conduct unbecoming” is unconstitutionally vague and cannot be
       sustained. In Bence v. Breier, 501 F.2d 1185 (7th Cir. 1974), the
       court held that the reprimand of two police officers for having
       engaged in “conduct unbecoming a member and detrimental to the
       service” was properly overturned by the trial court because the
       charge was unconstitutionally vague. The Court stated:

               [I]t is well-settled that the prohibition against
               vagueness   extends   to   administrative regulations
               affecting conditions of governmental employment as
               well as to penal statutes, for the former may be
               equally effective as a deterrent to the exercise of
               free speech as the latter.

                                                     * * * * *

               [E]ven though the phrase “conduct unbecoming an
               officer and a gentleman” has attained a fixed and
               certain    content    in    the   military    which  is
               constitutionally sufficient to withstand an attack on
               vagueness grounds, it does not follow that that
               content is transferable to civilian police department
               rules incorporating the same language. None of the
               military   precedents    or  military   authorities has
               application    in   a    civilian   context,   and  the
               longstanding customs and usages, which have developed
               historically in the military, are unfamiliar to
               nonmilitary personnel. Moreover, “[t]he fundamental
               necessity for obedience, and the consequent necessity
               for imposition of discipline,” which “differentiate
               military society from civilian society” and which
               permit Congress “to legislate both with greater
               breadth and with greater flexibility when proscribing
               the rules by which the former shall be governed than .
               . . when prescribing rules for the latter,” . . . is
               less exigent in a civilian police context.

                                                     * * * * *

            Clearly, [the] definition [of conduct unbecoming] is
            vague, as the proscribed conduct is phrased in such
            generalities as to leave the policeman bereft of any
       (footnote continued)



                                                          48
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 63 of 112 PageID: 135



               Regarding the alleged SIR II violation, no such charge was

       raised in Dr. Williams’ letter or the “final determination.” Dr.

       Schuman had absolutely no prior notice that such a charge was

       being leveled against her and did not have an opportunity to

       address it.

               Consequently, both of the disciplinary actions which were

       imposed in Ms. Peter’s letter must be rescinded and expunged

       from Dr. Schuman’s record. Since the letter has been designated

       as an Official Written Reprimand, it must be expunged, since it

10     includes        references         to     unsustained          charges       that    Dr.   Schuman

       violated the Policy and engaged in conduct unbecoming, as well

       as references to two charges for which she was not provided any

       notice, in violation of her due process rights. Moreover, the

       disciplinary           actions       included        in     the     letter      clearly    do   not

       relate to the alleged violation of the SIR II policy, since that

       ____________________________
            ascertainable   standard   with   which  to  guide   his
            conduct.   ....   “[C]onduct   unbecoming”  presents   a
            standard “so impalpable as to be no standard at
            all[.]”

               Id. at 1188, 1192-93 (citations omitted).

            See also Hamtramck Civil Serv. Comm’n v. Pitlock, 205
       N.W.2d 293 (Mich. 1973); Sponick v. City of Detroit Police
       Dept., 211 N.W. 2d 674 (Mich. 1973).

            If a charge of “conduct unbecoming” is unconstitutionally
       vague in the context of a police department, a fortiori it is
       unconstitutionally vague in the context of an academic community
       of tenured professors.




                                                          49
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 64 of 112 PageID: 136



       alleged infraction could not qualify as “conduct unbecoming” and

       did not constitute a violation of the Policy.

               While Dr. Schuman has already been required to participate

       in the diversity training (despite Dr. Schuman’s motion to have

       the     training         stayed),        the      requirement           should     be    rescinded

       retroactively            and     any      reference         to     it       expunged     from     her

       personnel file.

       B.      The Non-Teaching Assignment Constituted A Disciplinary
               Action And Was Imposed Based On The Claim That Dr. Schuman
10             Had Violated The Policy And Must Accordingly Be Rescinded.

               By letter dated January 14, 2019, Dr. Toney informed Dr.

       Schuman that she was being given a non-teaching assignment for

       the 2018 Spring term, in lieu of her teaching the courses she

       was scheduled to teach. Pa35. The University’s claim that the

       non-teaching assignment did not constitute disciplinary action

       for the alleged violation of the Policy is specious. Pursuant to

       the non-teaching assignment, the classes which Dr. Schuman was

       scheduled to teach were taken away from her. The non-teaching

20     assignment imposed on her in January 2019, required that she do

       research in the University library according to a schedule of

       weekly assignments. She was required to sign in when she arrived

       at    work,      and    sign      out    when      she    departed,         as   if    she   were   a

       custodian,          rather        than      a     tenured        professor        of    50      years

       experience. The assignment was clearly designed as punishment to




                                                          50
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 65 of 112 PageID: 137



       insult and humiliate her and probably force her to retire. 17

               The claim that the assignment was not related to the charge

       that Dr. Schuman had violated the Policy is likewise without

       merit. The assignment was made a mere four months after the

       “final determination” that she had violated the Policy was sent

       to her on August 26, 2018. It was made less than two weeks after

       the     Director        of    Civil        Service       denied     reconsideration         of    the

       decision        to    decline        jurisdiction.           A    copy      of   the     Director’s

       letter was sent to Dr. Williams. The non-teaching assignment was

10     issued one day before Ms. Peters sent Dr. Schuman her letter

       indicating that disciplinary action was being imposed for Dr.

       Schuman’s          alleged          violation        of     the      Policy.       The    temporal

       proximities          and      the     context       of     the     non-teaching          assignment

       demonstrate that it was causally connected to the University’s

       determination            that        she     had     violated         the      Policy     and     was

       punishment         for       that    alleged       violation.         Since      the    Policy    was

       unconstitutional,              the    non-teaching          assignment,          like    the    other

       disciplinary           actions        taken        against        Dr.       Schuman,     was     also

       unconstitutional.

20             In    this       regard      it     is     irrelevant        that      during     the    non-

       teaching assignment Dr. Schuman’s income was not reduced. It is


       17  Dr. Schuman’s age is undoubtedly a factor which plays into
       this drama. She is 80 years old and has been teaching at the
       university level for more than 50 years.




                                                           51
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 66 of 112 PageID: 138



       well      established           that     retaliation           for     a      public    employee’s

       exercise          of    the    employee’s        1st    Amendment           rights    violates   the

       Constitution, regardless whether the employee has or does not

       have     a    property          right     in    their      employment,           or    whether   any

       property right is affected. In Mt. Healthy City Bd. of Educ. v.

       Doyle,        428       U.S.     274(1977),         the       Supreme         Court    accordingly

       observed that:

               [Respondent’s] claims under the First and Fourteenth
               Amendments are not defeated by the fact that he did
10             not have tenure. Even though he could have been
               discharged for no reason whatever, and had no
               constitutional right to a hearing prior to the
               decision not to rehire him . . . he may nonetheless
               establish a claim to reinstatement if the decision not
               to rehire him was made by reason of his exercise of
               constitutionally protected First Amendment freedoms.

               Id. at 283 (citations omitted.).

               In Romano v. Brown & Williamson Tobacco, 284 N.J. Super.543

20     (App. Div.             1995),    this     court        discussed      the      kind    of   evidence

       which        is    necessary        to    prove        that     an    employment        action    is

       retaliatory, stating:

               Clearly, causal connection may be demonstrated by
               evidence of circumstances that justify an inference of
               retaliatory motive. While the cases note protected
               conduct that is closely followed by the adverse action
               . . . we find no case that stands for the proposition
               that proximity is the only circumstance that justifies
               an inference of causal connection.
30
               Id. at 550 (citations omitted).

               Discussing the same issue, the court in Jean v. Deflaminis,

       480 F.3d 259 (3d Cir. 2007), stated:




                                                          52
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 67 of 112 PageID: 139



               To   establish  the requisite   causal  connection  a
               plaintiff usually must prove either (1) an unusually
               suggestive temporal proximity between the protected
               activity and the allegedly retaliatory action, or (2)
               a pattern of antagonism coupled with timing to
               establish a causal link.

               Id. at 267 (citations omitted).

               This interplay between temporal factors and a pattern of

10     antagonism as the basis for inferring causality was reiterated

       in Watson v. Rozum, 834 F.3d 417 (3d Cir. 2016), where the court

       observed:

               [Appellant] can establish the third element of a prima
               facie case of retaliation with evidence of: (1) an
               unusually suggestive temporal proximity between the
               protected activity and the allegedly retaliatory
               action, or (2) a pattern of antagonism coupled with
               timing to establish a causal link. However, “the
               timing of the alleged retaliatory action must be
20             ‘unusually suggestive’ of retaliatory motive before a
               causal link will be inferred.” Moreover, causation,
               like any other fact, can be established from the
               evidence gleaned from the record as a whole. “[W]here
               the temporal proximity is not so close as to be
               ‘unduly suggestive,’” the appropriate test is “timing
               plus other evidence.” (Footnotes omitted.)

               Id. at 424. 18

               The facts strongly support the conclusion, notwithstanding

30     the University’s denial, that the University imposed the non-

       teaching assignment on Dr. Schuman because it had determined –


       18  See also Conrad v. Pennsylvania State Police, 902                                   F.3d 178,
       183 (3d Cir. 2018); Marra v. Philadelphia Housing, 497                                  F.3d 286,
       302 (3d Cir. 2007); Bass v. Bd. of County Comm’ns,                                       256 F.3d
       1095, 1119 (11th Cir. 2001); Rogers v. Alternative                                      Resources
       Corp., 440 F. Supp.2d 366, 377 (D.N.J. 2006).




                                                          53
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 68 of 112 PageID: 140



       erroneously          –    that     she     had    violated       the        Policy.     Barely    four

       months transpired between the “final determination” that she had

       violated        the       Policy     and     the     imposition         of     the      non-teaching

       assignment. Moreover, although the “final determination” did not

       assess        any        disciplinary         action        against          Dr.     Schuman,      the

       assignment          was    imposed         less    than    two     weeks       after     Mr.    Meyers

       definitively denied that the Commission had jurisdiction over

       her     appeal,          giving      the    University         free      rein      to    now    impose

       discipline          with       Dr.    Schuman        having        no       immediately        obvious

10     appellate recourse. The non-teaching assignment was imposed the

       day     before      Ms.     Peters         sent    the    letter        imposing        disciplinary

       actions for her alleged violation of the Policy. The temporal

       sequence of events, combined with the pattern of antagonism in

       Ms. Peter’s letter evidenced by the surprise charges of an SIR

       II    violation          and   a     “conduct       unbecoming,”            fortify      the    causal

       connection between the alleged violation of the Policy and the

       imposition of the non-teaching assignment.

               The fact that the non-teaching assignment did not entail a

       reduction in Dr. Schuman’s salary does not defeat the claim that

20     the     assignment          was      imposed       as     punishment           for      her    alleged

       violation of the Policy. The assignment was clearly a demotion

       in status and prestige. As the Court stated in Bass, supra, “An

       adverse employment action is an ultimate employment decision,

       such as discharge or failure to hire, or other conduct that




                                                          54
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 69 of 112 PageID: 141



       alters       the      employee’s           compensation,            terms,        conditions,      or

       privileges         of    employment,          deprives        him     or    her    of     employment

       opportunities,           or    adversely         affects       his     or    her    status    as   an

       employee.” 256 F.3d at 1118.

               In Thomson v. Belton, 2018 WL 6173443 (D. Md. Nov. 26,

       2018), Pa105, the plaintiff was employed as a public information

       officer for the Maryland Department of Natural Resources. When

       she was reassigned and deprived of her media-related job duties,

       she sued, claiming the reassignment was a retaliatory employment

10     action      attributed         to       her   having      posted      a     critical      remark   on

       Facebook        regarding           a    gubernatorial           candidate.         Her     employer

       denied the claim, contending that the reassignment was not an

       adverse employment action, because she retained her salary and

       was not demoted. The Court rejected the defense, stating:

               Plaintiff   contends  that   her  reassignment  is  an
               adverse, retaliatory employment action that violated
               her First Amendment rights. She claims that “she was
               removed from her responsibilities” and was assigned to
               “college-level intern duties.”
20
                                                     * * * * *

               Defendant responds that plaintiff was not “demoted or
               punished,”   nor  “stripped   of   the  bulk   of   her
               responsibilities,” nor “removed from the daily flow of
               activity” . . . He also maintains that plaintiff’s
               role was not reduced to “clerical duties” . . .
               According to the defense, much of plaintiff’s job
               remained unchanged, including her pay, status as a
30             full-time employee, job classification, class title,
               personal    identification    number,   and     working
               conditions.




                                                          55
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 70 of 112 PageID: 142



                                                     * * * * *

               “[T]he nature of the retaliatory acts committed by a
               public employee” only needs to “be more than de
               minimis or trivial” . . . As noted earlier, a
               reassignment “need not result in a decrease in pay,
               title, or grade” to constitute an adverse employment
               action . . . A demotion can suffice “if the new
               position proves objectively worse – such as being less
10             prestigious or less interesting or providing less room
               for advancement.”

                                                     * * * * *

               Plaintiff   clears  this   standard.  Previously,  and
               central to her duties, she had direct contact with the
               press. But, on reassignment, she was prohibited from
               such interaction. ... Once a “lead worker,” she was
               reduced to a support role. Once responsible for eight
20             types of decisions, plaintiff was later responsible
               for only two. ... [Her] newer role was clearly “less
               prestigious” and “less interesting” . . . As [she] put
               it in her testimony, “My previous job was a Porsche
               and the job I have now is a Yugo.”

               Id. at *21 (citations omitted). 19


       19  See also Love-Lane v. Martin, 355 F.3d 766, 779 (4th Cir.
       2004)(“[Appellant’s] transfer or reassignment, which was a
       demotion in duties and responsibilities, qualifies as an adverse
       employment action for purposes of her free speech claim.”); Head
       v. Chicago Sch. Reform Bd., Trustees, 225 F.3d 794, 803 (7th Cir.
       2000) (“[E]ven if [Appellant] did receive all he would have been
       due had he remained ... principal, he might still have had a
       constitutionally protected property interest in remaining in
       that position. We have recognized that a loss of position that
       impedes future job opportunities or has other indirect effects
       on future income can inflict an actionable deprivation of
       property.”); Sharp v. City of Houston, 164 F.3d 923, 933 (5th
       Cir. 1999) (“Employer actions that can result in liability
       include more than just actual or constructive discharge from
       employment. Adverse employment actions can include discharges,
       demotions,   refusals  to   hire,   refusals  to   promote,   and
       reprimands.” Footnote omitted.); Levin v. Harleston, 966 F.2d
       85, 88 (2d Cir. 1991) (“In addressing the issue of the ‘shadow
       (footnote continued)



                                                          56
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 71 of 112 PageID: 143



               The      non-teaching            assignment           was      clearly         an   adverse

       employment action, notwithstanding it did not entail a reduction

       in    salary.       It    constituted          a    substantial             demotion   in   status,

       converting Dr. Schuman from a tenured professor teaching college

       students the methodologies for teaching children how to read to

       the equivalent of a college intern, assigned to do research in

       the library and write summaries of her research, to be reviewed

       by an administrative supervisor. It was intended to humiliate

       and punish her, and was causally linked to her alleged violation

10     of    the      unconstitutional             Policy.        The      non-teaching        assignment

       consequently violated Dr. Schuman’s 1st Amendment rights. Since

       it has been completed, it cannot be undone. but it must be

       retroactively rescinded and expunged from her record.


       ____________________________
       classes’, we emphasize the great reluctance with which this
       court    intrudes   upon   the   decisions    of   a  university
       administration. ... Where, however, basic constitutional values
       have been infringed, this court will not remain silent. ‘[S]tate
       colleges and universities are not enclaves immune from the sweep
       of   the   First  Amendment.”  Citations   omitted.);  Rutan   v.
       Republican Party of Illinois, 868 F.2d 943, 954, note 4 (7th Cir.
       1989) (“[E]ven an act of retaliation as trivial as failing to
       hold a birthday party for a public employee could be actionable
       when intended to punish her for exercising her free speech
       rights.”); Hughes v. Whitmer, 714 F.2d 1407, 1421 (8th Cir.
       1983), cert. denied, 465 U.S. 1023 (1984) (“[A] transfer
       traceable to speech-related activity is properly the subject of
       first amendment challenge, even though the transfer result(s) in
       no loss of pay, seniority, or other benefit.”); Walsh v. Sto-Rox
       Sch. Dist., 532 A.2d 547 (Pa. Commw. Ct. 1987) (“A demotion is a
       reassignment to a position which has less importance, dignity,
       authority, prestige or salary.”)




                                                          57
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 72 of 112 PageID: 144



       C.      If The Non-Teaching Assignment Was Not Related  To    The
               Alleged Violation Of The Policy, Then It Violated Dr.
               Schuman’s Liberty Interest And Procedural And Substantive
               Due Process Rights.

               The University’s imposition of the non-teaching assignment

       was     either       related          to    its     determination            that       Dr.    Schuman

       violated the Policy, or it was not related. If it was related,

       as     the      temporal         and       other      circumstances              surrounding        the

10     assignment          strongly          indicate,          the     University         violated        Dr.

       Schuman’s 1st Amendment rights.

               Assuming, arguendo, however, that it was not related, as

       the University maintains – a contention which Appellant regards

       as highly questionable given the sequence of events - then the

       University violated Dr. Schuman’s property and liberty interests

       without having provided her with a due process hearing. In Bd.

       of    Regents        v.     Roth,      408     U.S.       564    (1972),          Wisconsin      State

       University          failed       to     renew      the      contract         of     a    non-tenured

       assistant professor. Since the professor did not have a property

20     interest in his employment, the Court held he was not entitled

       to a deprivation of property pre-termination due process hearing

       under the 14th Amendment. Dr. Schuman, by contrast, as a tenured

       professor,          does     have      a     property       interest         in     her       continued

       employment.           In     Roth,         moreover,       the      Court        recognized       that

       although        a    public       employee         may     not     have      a    property        right

       protected by the requirements of due process, the employee may




                                                          58
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 73 of 112 PageID: 145



       have a liberty interest protected against infringement under the

       14th Amendment, stating:

               “Liberty” and “property” are broad and majestic terms.
               They are among the “[g]reat [constitutional] concepts
               . . . purposely left to gather meaning from experience
               . . .[T]hey relate to the whole domain of social and
               economic fact, and the statesmen who founded this
               Nation knew too well that only a stagnant society
               remains unchanged.” For that reason, the Court has
10             fully and finally rejected the wooden distinction
               between “rights” and “privileges” that once seemed to
               govern the applicability of procedural due process
               rights. The Court has also made clear that the
               property interests protected by procedural due process
               extend well beyond actual ownership of real estate,
               chattels, or money. By the same token, the Court has
               required due process protection for deprivation of
               liberty beyond the sort of formal constraints imposed
               by the criminal process.
20
               Id. at 571-72 (footnotes and citations omitted).

               The     Court      proceeded        to    evaluate        whether       the   professor’s

       liberty interest had been compromised and concluded that it had

       not, stating:

               The State, in declining to rehire the respondent, did
               not make any charge against him that might seriously
               damage his standing and association in his community.
               It did not base the nonrenewal of his contract on a
               charge, for example, that he had been guilty of
30             dishonesty, or immorality. Had it done so, this would
               be a different case. For “[w]here a person’s good
               name, reputation, honor, or integrity is at stake
               because of what the government is doing to him, notice
               and an opportunity to be heard are essential” . . . In
               such a case, due process would accord an opportunity
               to refute the charge before University officials. In
               the present case, however, there is no suggestion
               whatever that the respondent’s “good name, reputation,
               honor, or integrity” is at stake.
40
               Id. 573-74.




                                                          59
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 74 of 112 PageID: 146



               Here, Dr. Schuman’s “good name, reputation, [and] honor”

       have     been      compromised           by     the    character        of     the     non-teaching

       assignment the University has arbitrarily imposed on her, with

       no explanation or rationale – other than the only explicable

       rationale         discussed         in    the     prior      sub-argument,             that      it    was

       punishment         for       allegedly          violating        the    Policy.        Absent         that

       explanation,           there       is    no     rational       basis        for    the     University

       depriving her of the classes she was scheduled to teach, and

       relegating her to the library to do the research that would

10     ordinarily         be     assigned         to    a     college       intern.         Dr.    Schuman’s

       visible        daily         presence      in     the      library,          rather      than     in     a

       classroom,         and       the    knowledge         that    she      was     not     teaching        any

       classes,        has     adversely         affected         her    academic         reputation          and

       infringed on her liberty interest. See Williams v. Civil Service

       Comm’n, 66 N.J. 152 (1974) (termination of Assistant Dog Warden,

       who held only a provisional appointment and therefore had no

       property        interest           in    his    employment,         without        a   due      process

       hearing         violated           his     liberty         interests           under       the        U.S.

       Constitution.)

20             “It is not without significance that most of the provisions

       of    the      Bill     of    Rights      are     procedural.          It     is   procedure          that

       spells much of the differences between rule by law and rule by

       whim      or     caprice.          Steadfast          adherence        to     strict       procedural

       safeguards         is     our      main    assurance         that      there       will     be    equal




                                                             60
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 75 of 112 PageID: 147



       justice under law.” Joint Anti-Fascist Committee v. McGrath, 341

       U.S. 123, 179 (1951) (Douglas, J. concurring). The University,

       being      public       institution,           is    not     free      to    demote    a   tenured

       professor by ipse dixit, with no explanation and no provision

       for a due process hearing. 20 In Smock v. Bd. of Regents, 353 F.

       Supp. 3d 651 (E.D. Mich. 2018), a tenured professor of Sociology

       was     accused        by    students         of     making      inappropriate         jokes    and

       discussing her sexual activities during research meetings with

       students.           After         an      Executive            Committee          conducted      an

10     investigation, the Committee froze her salary for three years;

       denied her the opportunity to take sabbatical leave; precluded

       her from serving as the primary advisor of doctoral students;

       and      prohibited           her      from         meeting       with       students      outside

       20  Nor can the University justify its conduct by claiming that
       the Collective Negotiation Agreement between it and Dr.
       Schuman’s union allowed it to act as it did. First, as noted
       above, note 3, Kean violated the CNA by imposing the non-
       teaching assignment without first conferring with the union, as
       Article XII(B)(7) unequivocally required it to do. Moreover, as
       noted above, the kind of non-teaching assignment which Dr.
       Schuman had been given in the past involved comparable
       administrative duties in which she supervised a reading program
       related to her teaching experience and scholarship, not
       performing the research functions of a college student. The
       assignment she was given violated her liberty interest. Such a
       constitutional violation cannot be immunized from attack by
       enshrining it in a CNA. The employer and the union cannot
       collaborate to allow a violation of the law in the guise of
       collective bargaining. A CNA cannot waive enforcement of an
       employee’s legal rights. See Alexander v. Gardner-Denver Co.,
       415 U.S. 36 (1974); Hawaiian Airlines, Inc. v. Norris, 512 U.S.
       246 (1994); Thornton v. Potamkin Chevrolet, 94 N.J. 1 (1983).
       Any provision in a CNA which purports to do so is null and void.




                                                           61
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 76 of 112 PageID: 148



       professional settings. She filed a grievance and the Grievance

       Hearing Board affirmed the discipline. The professor filed suit,

       alleging that she had a property interest in her right to a

       sabbatical and serving as a graduate student advisor and had not

       been     afforded         an    adequate        due     process        hearing.      Denying    the

       defendants’ motion to dismiss the complaint, the court stated:

               If   restriction  on    Plaintiff’s interactions   with
               graduate students are only changes in job duties, her
               claim must be dismissed, for one does not have a
10             property interest in one’s job duties. Plaintiff has
               adequately alleged, however, that her role as an
               advisor to graduate students is necessary to her
               scholarship   and   her    standing in   the   academic
               community. A change of job duties can be something
               much more when it both stigmatizes the employee and
               forces her to work beneath her station. The Sixth
               Circuit has held that a demotion may touch upon a
               constitutionally protected property right, but “the
               contours of that interest depend, of course, on the
20             terms of the contract.”

                                                     * * * * *

               Plaintiff has therefore pled the deprivation of a
               constitutionally protected property interest in her
               sabbatical leave and graduate student mentorship. The
               question then becomes whether the process provided by
               the University is sufficient.

30                                                   * * * * *

               “The fundamental requirement of due process is an
               opportunity to be heard at a meaningful time and in a
               meaningful manner.”

                                                     * * * * *

               Plaintiff had many opportunities to be heard in this
               case, but none were meaningful. Plaintiff was cleared
40             of sexual harassment charges . . . She was then
               retried . . . and given only the chance to submit




                                                          62
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 77 of 112 PageID: 149



               further documentation in writing . . . Neither party
               can identify the standard of review by which the GHB
               evaluated . . . the decision. Whether or not the GHB
               could even constitute a meaningful opportunity to be
               heard thus remains to be discovered.

               Id. at 657 (citations omitted, emphasis supplied).

               Dr. Schuman has never had an opportunity “to be heard at a

       meaningful         time      and     in      a       meaningful      manner”      regarding     the

10     University’s           imposition         of     the        non-teaching     assignment,     which

       has stigmatized her standing in the academic community. Even

       assuming,          arguendo,         that            the     non-teaching       assignment      was

       unrelated to her alleged violation of the Policy, the University

       has violated her procedural due process rights by not explaining

       why      she     was      given       the        assignment        and      affording     her    an

       opportunity to be heard in rebuttal.

               In Goss v. Lopez, 419 U.S. 565 (1975), the Supreme Court

       held that nine students who were temporarily suspended from high

       school       were      entitled         to       a     hearing     either      prior    to    their

20     suspension, or shortly thereafter, stating:

               Appellees were excluded from school only temporarily,
               it is true, but the length and consequent severity of
               a deprivation, while another factor to weigh in
               determining the appropriate form of hearing, “is not
               decisive of the basic right” to a hearing of some kind
               . . . The Court’s view has been that as long as a
               property deprivation is not de minimis, its gravity is
               irrelevant to the question whether account must be
               taken of the Due Process Clause . . .A 10-day
30             suspension from school is not de minimis in our view
               and may not be imposed in complete disregard of the
               Due Process Clause.




                                                              63
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 78 of 112 PageID: 150



               Id. at 576 (citations omitted).

               Dr.     Schuman         was   deprived        of    her     classes        for    an   entire

       semester,        with      no    explanation          other       than      that    was    what   her

       employer wanted. She was relegated to the ignominy of being seen

       working in the library on a daily basis. By so acting, the

       University violated Dr. Schuman’s liberty interest under the 14th

       Amendment. It also violated her rights under Article 1, par. 1

       of the New Jersey Constitution. In John Doe v. Poritz, 142 N.J.

       1    (1995),         our      Supreme        Court         held     that      the        New   Jersey

10     Constitution provided broader protection of citizens’ reputation

       than is afforded by the 14th Amendment, stating:

               Under the State Constitution, we find protectible
               interests in both privacy and reputation. Our analysis
               differs from that under the Federal Constitution only
               to the extent that we find a protectible interest in
               reputation without requiring any other tangible loss.
               In interpreting the State Constitution, we “look to
               both the federal courts and other state courts for
               assistance . . .[but] [t]he ultimate responsibility
20             for interpreting the New Jersey Constitution . . . is
               ours” . . . In fulfilling that responsibility, “we
               have generally been more willing to find State-created
               interests that invoke the protection of procedural due
               process than have our federal counterparts.”

                                                     * * * * *

               The New Jersey Constitution does not explicitly
               enumerate the right to possessing or protecting
30             reputation. That right, however, was understood to be
               guaranteed  by   Article   I,  paragraph   1  of   the
               Constitution of 1844. The right of a person to be
               secure in his reputation . . . is a part of the right
               of enjoying life and pursuing and obtaining safety and
               happiness which is guaranteed by our fundamental law”
               . . . []”The Constitution of New Jersey deals with




                                                          64
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 79 of 112 PageID: 151



               [the right to personal privacy and security] in Art.
               I, plac. 1. The immunity ‘consists in a person’s legal
               and uninterrupted enjoyment of his life, his limbs,
               his body, his health, and his reputation.’” Where a
               person’s good name or reputation are at stake because
               of what the government is doing to that person, we
               conclude, sufficient constitutional interests are at
               stake.

10             Id. at 104 (citations omitted, emphasis supplied).

               In Donaldson v. Bd. of Ed. of No. Wildwood, 65 N.J. 236

       (1974), a non-tenured teacher was told that her contract would

       not     be      renewed.        “She       was     not      told       why      and   though     she

       persistently              sought        the       reason         or         reasons     from     the

       Superintendent, and from the board which confirmed his action,

       she has been unable to obtain any pertinent disclosure.” Id. at

       238. The New Jersey Supreme Court held that she was entitled to

       an explanation, stating: “We have on many occasions insisted on

       procedural safeguards against arbitrary or unjust action though

20     there may then have been no comparable safeguards in the federal

       sphere.” Id. at 243. Dr. Schuman filed a grievance against the

       University,           seeking         an      explanation             for     the     University’s

       imposition           of     the      non-teaching             assignment,           without    even

       conferring with her union, as clearly required by the CNA. The

       University denied the grievance and the union has refused to

       take the issue to arbitration. Notwithstanding, under the New

       Jersey Constitution, Dr. Schuman is entitled to an explanation.

               The     University’s           conduct        also      violated         substantive     due




                                                          65
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 80 of 112 PageID: 152



       process under the 14th Amendment. In Salerno v. O’Rourke, 555 F.

       Supp. 750 (D.N.J. 1983), the plaintiff was a Deputy Warden in

       the    Camden       County       Jail.      After      he    submitted         a   report   to   his

       supervisor alleging that there were overtime and double salary

       abuses        in     the      department,            and      made          recommendations      for

       increasing efficiency and reducing waste, he was subjected to a

       series of harassing employment actions by the sheriff:

               Plaintiff was continuously subjected to changes in the
               hours and places of employment, curtailment of his
10             duties   and   responsibilities    as Deputy   Warden,
               suspensions without pay without first being charged
               with a specific offense, and the untimely filing of
               charges for alleged past offenses, without notice and
               without any opportunity to defend his reputation as a
               public employee or challenge the gradual erosion of
               his duties and responsibilities. Defendant argues that
               plaintiff could not have been deprived of due process
               because    “there    exists     [no]  procedural    or
               administrative system for changes in job assignments
20             and the like.”

                                                     * * * * *

               The Court finds defendant’s argument unpersuasive.
               Assuming it is true that no applicable administrative
               procedures exist, the lack of an adequate system to
               provide public employees with minimum procedural
               requirements violates the Due Process Clause just as
               much as the failure to comply with the terms of an
30             existing system. Moreover, the proper focus when
               determining if due process requirements apply is not
               on the existence or non-existence of administrative
               procedures, but on the nature of the interest at stake
               . . . As the Court in Goss held, “as long as a
               property interest is not de minim[i]s, its gravity is
               irrelevant to the question whether account must be
               taken of the Due Process Clause.

                                                     * * * * *
40




                                                          66
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 81 of 112 PageID: 153



               The dictates of procedural due process require, at a
               minimum, fair notice and an opportunity to prepare and
               respond at a meaningful time. ... For the foregoing
               reasons, this Court finds that plaintiff was not
               accorded the due process protection to which he is
               entitled. (Citations omitted.)

               Id. at 760-61.

               The Court proceeded to analyze the plaintiff’s substantive

10     due process claims, saying:

               Claims   of   substantive   due   process   violations
               ordinarily arise in the context of attacks on state
               legislation which arbitrarily or unreasonably deprives
               a claimant of a protected interest. The Supreme Court
               standard of review in such cases is to presume that
               the legislation is valid unless claimant can show that
               the aim it seeks to achieve is not a legitimate state
               interest, or that it is not rationally related to a
               legitimate state goal.
20
                                                     * * * * *

               In the case presently before this Court, plaintiff
               does not allege that he has been deprived of
               substantive due process by arbitrary or unreasonable
               state   legislation.  Instead,   he  alleges  that   by
               curtailing his duties and responsibilities as Deputy
               Warden, defendant arbitrarily and capriciously forced
               him into a de facto demotion, without compliance with
30             his   procedural   rights.  Plaintiff   contends   that
               defendant offers no rational basis for his actions,
               and shows no connection to any legitimate state
               interest in depriving him of the indicia of his
               position. He contends that these actions violate both
               state law, which prohibits a public employee from
               being assigned duties other than those pertaining to
               the position he legally holds ... and federal law,
               under the substantive due process guarantees of the
               Fifth and Fourteenth Amendments.
40
               It has been held that, in the context of public
               employment cases, “there is no separate, independent
               ‘liberty’ interest in being free from arbitrary and
               capricious governmental action . . . the governmental




                                                          67
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 82 of 112 PageID: 154



               conduct must deprive the plaintiff of some otherwise
               recognizable life, liberty or property interest before
               the plaintiff can recover” . . . Plaintiff here
               satisfies this threshold requirement, because in our
               earlier discussion of his procedural due process
               claim, we found that he had established a cognizable
               property interest in his position as Deputy Warden.
               Therefore, the appropriate test to be applied here is
               whether defendant’s actions, under color of state law,
10             arbitrarily and capriciously infringed on plaintiff’s
               protected interest in a way that was not rationally
               related to the attainment of legitimate governmental
               objectives.

                                                     * * * * *

               The cumulative incidents of harassment, abuse, and
               reprisal established at trial sustain a finding by the
               Court that defendant did in fact deprive plaintiff of
20             the powers and indicia of his position as Deputy
               Warden, in violation of his constitutional right to
               substantive due process.

               Id. at 761-63 (citations omitted, emphasis supplied).

               Under the University’s view of the scope of its managerial

       authority, it had the right by ukase – without explanation or a

       hearing       -    to    convert       Dr.     Schuman        from     a    professor     teaching

       classes to, if it wished, a scullery maid assigned to cleaning

       the restrooms, as long as it continued to pay her the same

30     salary.       Neither        the     United         States     Constitution         nor   the   New

       Jersey      Constitution           grants       a    public      employer       such   unfettered

       power.       Therefore,          even      if,      as    the      University       claims,     its

       imposition of the non-teaching assignment was not connected to

       its determination that she violated the Policy, the University

       violated Dr. Schuman’s liberty interest and her procedural and




                                                            68
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 83 of 112 PageID: 155



       substantive due process rights.

       D.      Imposing The Non-Teaching Assignment Without Charges Or A
               Hearing Violated The New Jersey Teacher Tenure Act.

               The New Jersey Teacher Tenure Act states, in relevant part,

       N.J.S.A. 18A:6-18:

               No    professor,     associate    professor,     assistant
               professor, instructor, supervisor, registrar, teacher
               or other persons employed in a teaching capacity, in
10             any State college, county college or industrial school
               who   is   under   tenure   during   good   behavior   and
               efficiency shall be dismissed or subject to reduction
               of   salary,   except   for   inefficiency,    incapacity,
               conduct unbecoming a teacher or other cause. Written
               charge of the cause or causes preferred against an
               individual shall be signed by the person or persons
               making the same and filed with the board of trustees
               of said college or school. Upon determination that the
               matter is a contested case, the board shall assign the
20             matter of hearing and initial decision to the Office
               of Administrative Law. A final decision shall be
               rendered by the full board of trustees. The person
               charged may be represented by counsel at all times and
               have compulsory process to compel the attendance of
               witnesses to testify therein, as provided by law.
               Contested case hearings shall be conducted under rules
               and    regulations    established    pursuant     to   the
               “Administrative Procedure Act[.]”

30             “Tenure        is    created        by     a    statute       ...     which    should    be

       liberally         construed          to     further        its      beneficial        purpose    of

       affording security to teaching staff who meet its standard of

       length of service.” Bednar v. Westwood Bd. of Educ., 221 N.J.

       Super. 239, 241 (App. Div. 1987) (citation omitted, emphasis

       supplied).

               There is no definition of the word “dismissed” in the Act.

       While it does not appear that there are any New Jersey cases,




                                                          69
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 84 of 112 PageID: 156



       published or unpublished, which define the word “dismissed” as

       used in the Act, several other states have defined the word as

       applied in their statutes to include “demotion.” In Hansen v.

       Bd.     of     Educ.,        502      N.E.2d       467     (Ill.       Ct.     App.     1986),     an

       instrumental           music        teacher       claimed        he    had     been     unlawfully

       dismissed        without        a    hearing.       When      parents        complained    to    the

       school superintendent regarding the band’s performance under the

       teacher’s          stewardship,             the      school         board       authorized       the

       superintendent to retain a new band director and to assign the

10     plaintiff nonteaching duties, while keeping his salary at the

       same level. Thereafter, the plaintiff no longer developed lesson

       plans for students. Instead, he was assigned to watch students

       embarking and disembarking from school buses and to monitor the

       students        in    study         hall.    He    sued,       contending        that    his     non-

       teaching assignment constituted a removal or dismissal under the

       relevant Illinois statute, and that he was therefore entitled to

       an evidentiary hearing to justify the assignment, which had not

       been provided. The trial court dismissed the lawsuit, and the

       appellate court reversed, stating:

20             [T]he total deprivation of teaching responsibilities
               and assignments is the equivalent of dismissal under
               the [Act]. By its actions, the board of education had
               effectively dismissed the plaintiff, and it is thereby
               bound to follow the procedures prescribed by [the
               Act].




                                                          70
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 85 of 112 PageID: 157



               Id. at 986 (citations omitted). 21

               Dr. Schuman has a Ph.D. in literacy and reading. For 50

       years she taught classes at Kean in literacy and reading, as

       well      as     supervised          the     University’s           reading         clinic.   Being

       demoted        to    the     equivalent         of     a    college         intern,    without    an

       explanation and without a hearing, constituted a dismissal under

       the New Jersey Teacher Tenure Act, the purpose of which is to

       “afford[] security to teaching staff.” The University’s failure

       to    comply        with     the     procedures            required         under    the   Act   was




       21 See also Ng v. State Personnel Bd., 68 Cal. App. 3d 600, 606;
       (Cal. Ct. App. 1977)(“In our view the procedural due process
       doctrine ... extends to demotions as well as dismissals. In a
       practical sense a permanent employee’s property interest in
       continued employment embraces his current classification as well
       as his current salary. His property interest is damaged by
       demotion as well as dismissal.” Citation omitted.); Mitchell v.
       Board of Trustees, 42 P.2d 397 (Cal. Ct. App. 1935) (“While a
       board would have no right to evade the plain meaning of the
       tenure act by assigning a teacher to a class of work for which
       he was not qualified, for the purpose of compelling his
       resignation, it has the power to reasonably change assignments
       with respect to a permanent teacher so long as the work assigned
       is of a rank and grade equivalent to that by which the permanent
       status was acquired and so long as the assignment is one for
       which   the  teacher   in  question  is   qualified.”  (emphasis
       supplied)); Setterlund v. Groton-Dunstable Regional School
       Comm., 415 N.E.2d 214 (Mass. 1981) (“It has been held that a
       complete separation from the schools is a ‘dismissal’ . . .
       although this is not the exclusive definition of ‘dismissal.’ We
       have held, for example, that for a teacher to be ‘dismissed’ he
       need not be wholly banished from the school system, it being
       sufficient if he is excluded from the job or category of
       teacher.” (citation omitted)).




                                                          71
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 86 of 112 PageID: 158



       unlawful. 22        The     non-teaching          assignment         should      accordingly     be

       rescinded retroactively and expunged from Dr. Schuman’s record.

                                                     POINT III

       THE COMMISSION’S POSITION THAT IT DOES NOT HAVE JURISDICTION
       OVER DR. SCHUMAN’S APPEAL IS INCONSISTENT WITH THE LANGUAGE OF
       THE POLICY, CONTRARY TO PROVISIONS IN THE NEW JERSEY CIVIL
       SERVICE ACT, AND VIOLATES EQUAL PROTECTION. (Part of this claim,
       relating to the language of the Policy, was raised below.)
10
             On appeal, Appellant bears the burden of demonstrating that

       the       Commission’s            action         “was       arbitrary,           capricious      or

       unreasonable.” A.B. v. Div. of Med. Assistance, 407 N.J. Super

       330, 339 (App. Div. 2009). In making that evaluation, the Court

       explained the scope of its review, observing that:

               [While] “[i]t is settled that ‘[a]n administrative
               agency’s interpretation of statutes and regulations
               within its implementing and enforcing responsibility
               is ordinarily entitled to our deference[,]’ . . . we
20             are not bound by the agency’s legal opinion” . . .
               Statutory and regulatory construction is a purely
               legal issue subject to de novo review.

               “[A] rule of an administrative agency is subject to
               the same canons of construction as a statute” . . .
               N.J.S.A. 1:1-1 provides general instructions for
               judicial construction of statutes and laws in New
               Jersey:

30             In the construction of laws and statutes of this
               state, both civil and criminal, words and phrases
               shall be read and construed with their context, and
               shall, unless inconsistent with the manifest intent of

       22   This is so notwithstanding the provision in the CNA
       authorizing the University to issue non-teaching assignments,
       predicated on the University having first conferred with the
       union. The union may not waive the Tenure Act rights of its
       members. Alexander, Thornton, supra.




                                                          72
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 87 of 112 PageID: 159



               the legislature or unless another or different meaning
               is expressly indicated, be given their generally
               accepted meaning, according to the approved usage of
               the language.

               Therefore, when a court is called upon to review a
               statute, determining the Legislature’s or the agency’s
               intent is the paramount goal and, generally, the best
               indicator   of   that  intent   is    the   statutory   or
10             regulatory language itself . . . We begin with the
               words of the statute or regulation and ascribe to them
               their ordinary meaning. . . . We will read the words
               in context with related provisions so as to give sense
               to the legislation or regulatory scheme as a whole . .
               . “It is not the function     of [a reviewing court] to
               ‘rewrite   a    plainly-written     enactment     of   the
               Legislature []or presume that the Legislature intended
               something other than that expressed by way of the
               plain language’” . . . We “cannot ‘write in an
20             additional    qualification    that     the    Legislature
               pointedly omitted in drafting its own enactment’” . .
               . Nor may we “ ‘engage in conjecture or surmise which
               will circumvent the plain meaning of the act’” . . .
               Therefore, if the meaning of those words is clear, the
               analysis is complete and we need look no further.

                                                        * * * * *

               So too, “[a] regulation ‘[should] not be interpreted
30             in a manner leading to absurd or unreasonable
               results.’”

               Id. at 339-41 (citations omitted). 23

       23  See also Fine v. Galloway Tp. Committee, 190 N.J. Super. 432,
       441    (App.  Div.    1983)(“[R]ules   and   regulations    of  an
       administrative agency are subject to the same canons of
       construction as is a Statute.”); State v. Butler, 89 N.J. 220,
       226 (1982)(“As a general rule of statutory construction, we look
       first to the language of the statute. If the statute is clear
       and   unambiguous   on   its   face  and   admits   of   only  one
       interpretation, we need delve no deeper than the act’s literal
       terms to divine the Legislature’s intent”); Reisman v. Great
       Amer. Recreation, 266 N.J. Super. 87, 96 (App. Div. 1993)(“It is
       beyond question that ‘[s]tatutes [should] not be interpreted in
       a manner leading to absurd or unreasonable results.” (citation
       (footnote continued)



                                                          73
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 88 of 112 PageID: 160




             Bearing       these      principles           in   mind,      an      examination    of   the

       Policy      and     the     Commission’s            interpretation           of   its   provisions

       demonstrates             that        the        Commission            misinterpreted          those

       provisions, interpreting them in a manner inconsistent with the

       Civil      Service       Act,     and     in    a    manner      that       violates    the   Equal

       Protection Clause of the 14th Amendment and Article 1, §1 of the

       New Jersey Constitution.

       A.    Under The Express Terms Of N.J.A.C. 4A:7-3.2(n), Dr. Schuman
10           Was Entitled To Appeal To The Commission.

             N.J.S.A. 18A:64-21.2 provides, in pertinent part that:

               Professional members of the academic, administrative
               and   teaching  staffs   shall  include  all   faculty
               positions, current professional positions listed as
               unclassified positions pursuant to Title 11, Civil
               Service, of the Revised Statutes and all professional
               positions currently listed as classified positions
               pursuant to Title 11 of the Revised Statutes, which
20             are not presently included within any bargaining unit.
       ____________________________
       omitted)); Matter of N.J.A.C. 14A:20-11, 216 N.J. Super. 297,
       306-07 (App. Div. 1987)(“It is basic in the construction of
       legislation that every effort should be made to harmonize the
       law relating to the same subject matter. We conclude that this
       principle   should   be   applied    to   the   construction   of
       regulations”); Lower Main v. N.J. Housing Mortg., 114 N.J. 226,
       236 (1989)(“[D]eference does not require abdication by the
       judiciary of its function to assure that agency rulemaking
       conforms with basic tenets of due process, and provides
       standards to guide both the regulators and the regulated”);
       Turnpike Authority v. AFSCME Council 73, 150 N.J. 331, 351
       (1997)(“[A]gencies ‘have no superior ability to resolve purely
       legal questions,’ and . . . courts are not bound by agency’s
       resolution of legal issue[s][.]” (citation omitted)); Russo v.
       Bd. of Trustees, Police, 206 N.J. 14, 18 (2011)(“[W]e are ‘in no
       way bound by an agency’s interpretation of a statute or its
       determination of a strictly legal issue[.]” (citation omitted)).




                                                           74
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 89 of 112 PageID: 161



               All these positions shall be removed from the
               provisions of Title 11 of the Revised Statutes;
               however, any employee currently having classified
               status in a title shall have the option of retaining
               all the rights and privileges of a classified employee
               in that title for so long as the employee maintains
               uninterrupted service in, or is on an approved leave
               of absence from, that title.

10           As the Director indicated in his October 1, 2018, letter to

       Appellant’s             counsel,        Pa51,         the       above        provision      removed

       professors, who are in the unclassified service, from coverage

       under the Civil Service Act. Consequently, most of the appeal

       provisions in the Administrative Code (“Code”), N.J.A.C. 4A:2-

       2.1, et seq., which apply “only to permanent employees in the

       career service or a person serving a working test period,” i.e.,

       employees        in     the    classified           service,       may      not    be   invoked    by

       employees          in    the     unclassified             service,          such   as   professors

       employed by New Jersey public universities.

20           There      is     an    exception        to     the       above,      however,     which    the

       Commission         failed       to     recognize.          As    the     Director       noted,    the

       Policy, whose provisions are set forth in N.J.A.C. 4A:7-1.1, et

       seq., applies to all New Jersey public employees, regardless

       whether       in      the     classified        or    unclassified            service,     to    wit,

       N.J.A.C.         4A:7-3.1(a)1:             “Prohibited            discrimination/harassment

       undermines          the       integrity         of        the    employment         relationship,

       compromises           equal     employment          opportunity,            debilitates     morale,

       and interferes with work productivity. Thus, this policy applies




                                                            75
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20     Page 90 of 112 PageID: 162



       to     all     employees          and     applicants            for      employment           in        State

       departments,            commissions,            State          colleges         or      universities,

       agencies, and authorities.” Thus, under the Policy, an employee

       in    the     classified          service        can      file       a   complaint           against      an

       employee in the unclassified service alleging a violation of the

       Policy, and vice versa. Alternatively, as in the instant case, a

       professor         in     the      unclassified            service            can     charge        another

       professor in the unclassified service with a violation of the

       Policy. Consequently,                 the      scope      of    coverage           of   the    Policy       –

10     under which any State employee can be charged with a violation,

       regardless          whether         the        employee         is       a    professor            in     the

       unclassified service, or a custodian in the classified service -

       is broader than the scope of employees included in the Code’s

       appeal procedures, which excludes professors who are not covered

       under the Civil Service Act.

             In the initial letter of denial, the Director noted that,

       while      the    Policy       applies         to   all    State         employees,          the    appeal

       provisions in the Policy are “limited to specific classes of

       employees.”             Pa52.      In     support         of    this         assertion,        he       cited

20     N.J.A.C. 4A:7-3.2(m), which states: “A complainant who is in the

       career, unclassified or senior executive service, or who is an

       applicant for employment, who disagrees with the determination

       of the (State agency head or designee), may submit a written

       appeal       within      [twenty]         20    days      of    the      receipt        of    the       final




                                                           76
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 91 of 112 PageID: 163



       letter of determination ... to the Civil Service Commission”

       (emphasis supplied). In the instant matter, the complainant was

       Dr. Tracey, who is in the unclassified service.

             The Director concluded that “as Dr. Schuman is serving in a

       position not subject to Title 11A, the Civil Service Commission

       does not have the jurisdiction to review her appeal of the Chief

       of    Staff’s         determination            nor    does      it    have     the    authority        to

       review this matter as a grievance. Accordingly, this matter will

       not     be     forwarded          to     the        Civil      Service        Commission         for    a

10     determination and we consider the matter closed.”                                           Pa52. The

       Director’s            conclusion,         however,          ignored         the      provisions        of

       N.J.A.C. 4A:7-3.2(n), which states that “[i]n a case where a

       violation        has     been     substantiated,               and    no    disciplinary          action

       recommended, the party(ies) against who the complaint was filed

       may appeal the determination to the Civil Service Commission at

       the      address         indicated             in     [subparagraph]              (m)”       (emphasis

       supplied). The provision applies to “parties,” which includes

       all     public        employees          who    may       be    the    subject        of     a   Policy

       violation          charge,         including          professors.             Since        the     final

20     determination in Ms. Kelly’s August 27 letter did not include

       any recommendation of disciplinary action against Appellant, by

       its      plain,        unambiguous          language,           subparagraph           (n)       granted

       Appellant         a     right       of     appeal         to     the       Commission        and       the

       Commission’s jurisdiction was vested.




                                                            77
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 92 of 112 PageID: 164



             The Commission’s assertion that it did not have jurisdiction

       to review the matter as a grievance is equally difficult to

       square with the position that the Commission lacked jurisdiction

       given the Director noted that, “N.J.A.C. 4A:2-3.1(f) provides

       that     grievance         procedures         shall      not     be    used     to    address   any

       matter for which there is another specific type of appeal to the

       Commission.” Pa51 (emphasis supplied).                             But N.J.A.C. 4A:7-3.2(n)

       is exactly such a provision, which does provide for an appeal to

       the Commission when no disciplinary action has been recommended

10     in the final determination-as in this case. Therefore, if no

       appeal is available, a grievance would be appropriate, but the

       Commission rebuffed that avenue of recourse as well.

             N.J.A.C. 4A:7-3.2(n) thus carves out an exception to the

       restriction in N.J.A.C. 4A:2-2.1 that the procedures only apply

       to     employees         in     the      classified          service.         It     unequivocally

       provided        that      Appellant         had     a    right        to    appeal     the   “final

       determination” to the Commission because that determination did

       not       recommend           discipline.            The       Commission’s           denial     of

       jurisdiction was directly contrary to the unambiguous language

20     of the Commission’s own regulation. As the Court observed in

       Director, Office of Workers’ Compensation Programs v. Mangifest,

       826 F.2d 1318 (3d Cir. 1987):

               The Supreme Court has made clear that courts must
               defer to an agency’s consistent interpretation of its
               own regulation unless it is “plainly erroneous or




                                                          78
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 93 of 112 PageID: 165



               inconsistent with the regulation.”

                                                     * * * * *

               [W]e defer to a policymaker’s plausible explanation of
               the language in a regulation. That rule, however, does
               not   permit  the  policymaker,  in   an  adjudicatory
               proceeding, to imply language that simply does not
               exist:
10
               The responsibility to promulgate clear and unambiguous
               standards is upon the Secretary. The test is not what
               he might possibly have intended, but what he said. If
               the language is faulty, the Secretary has the means
               and the obligation to amend.

                                                     * * * * *

               Furthermore, we have in the past differentiated
20             between a reasoned interpretation of a regulation’s
               language   and  a   mere  position   about  what   the
               regulations require. ... Although we must defer to an
               agency regulation that is not “plainly erroneous,” we
               must understand how the agency connects its position
               to the language of the regulation in order to evaluate
               its plausibility. If we cannot understand the agency’s
               reasoning, if it is self-contradictory, or if it is
               ambiguous, we cannot defer to it. (Citations and
               footnotes omitted.)
30
               Id. at 1324.

             By disregarding the unambiguous language in N.J.A.C. 4A:7-

       3.2(n),       the     Commission         also      ignored       the        terms   of   the   Civil

       Service Act, which provides, “[t]he State unclassified service

       shall not be subject to the provisions of this title unless

       otherwise         specified.”             N.J.S.A.        11A:3-4       (emphasis        supplied).

       N.J.A.C. 4A:7-3.2(n) unambiguously does otherwise specify.

             This Court has actually addressed this very issue in a prior

40     case in a comparable context. In In re Hearn, 417 N.J. Super.




                                                          79
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 94 of 112 PageID: 166



       289    (App.        Div.    2010),        the     appellant        had      been    employed     as   a

       certified public accountant the Dept. of Education, which was an

       unclassified          position.         A   subordinate            employee        accused   him      of

       violating the Policy by engaging in racial discrimination. He

       was demoted from his position as Manager 1 in the unclassified

       service        to    Planning         Associate          1,    a    position         in   the    non-

       competitive          division        of     the    career      service.        He    appealed      his

       demotion to the Merit System Board (“Board”). After a hearing,

       the ALJ determined that the charge of racial discrimination was

10     unsubstantiated and ordered that he be restored to his original

       position, with back pay, and be awarded attorney fees. The Board

       adopted        the      ALJ’s       findings         and      recommendations             with     the

       exception of the award of back pay and attorney fees.

             Hearn filed an appeal contesting the denial of back-pay in

       this Court, which reversed the Board’s decision noting that:

               The Board responds that . . . N.J.A.C. 4A:2-2.1(a)
               limits “[t]his subchapter . . . only to permanent
               employees in the career service or a person serving a
               working test period.”       According to the Board,
20             N.J.A.C. 4A:2-2.3(a)(9) and -2.a2(a) apply only to
               classified employees because those regulations are
               within subchapter 2, and Hearn was an unclassified
               employee in his position as Manager 1, Education.
                                      * * * * *

               We conclude, however, that the Board erred as a matter
               of law in failing to apply correctly the procedural
               provisions of chapter 7 of the regulations, which
               apply to the State anti-discrimination policy.
30
                                      * * * * *
               Subsection (n) of [N.J.A.C. 4A:7-3.2] . . . authorizes




                                                           80
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 95 of 112 PageID: 167



               an appeal to the Commission by an employee who has
               been found to have violated the anti-discrimination
               policy. A provision of subsection (n) states:      “If
               disciplinary action has been recommended in the final
               letter of determination, the party(ies) charged may
               appeal using the procedures set forth in N.J.A.C.
               4A:2-2 and 3.” N.J.A.C. 4A:7-3.2(n)(3). Thus, by
               regulation,     the    procedures    applicable     to
               discrimination appeals involving disciplinary action
10             are the same as those applicable to disciplinary
               action brought under chapter 2, subchapter 2, against
               permanent employees in the career service.     Because
               demotion is considered a major disciplinary action
               under N.J.A.C. 4A:2-2.2(a), Hearn’s appeal required
               application of the procedural rules contained in
               N.J.A.C. 4A:2-2.

               The Board and the DOE argue that N.J.A.C. 4A:7-3.2(n)
               is only applicable to employees in the career service.
20             We disagree.

               The use of the terms “party(ies)” in subsection (n)
               evinces no intent to limit the right of appeal to
               employees in the career service. If we were to limit
               application of subsection (n) as the Board and the DOE
               contend,   the   anti-discrimination   policy  itself,
               N.J.A.C. 4A:7-3.1, would not apply to Hearn because he
               was not in the career service.        Yet that policy
               clearly applied to Hearn. N.J.A.C. 4A:7-3.1(k) refers
30             to action that may be taken against “[a]ny employee
               found to have violated any portion or portions of this
               policy.” Just as any State employee must adhere to the
               anti-discrimination policy, any State employee has a
               right to appeal disciplinary action taken because of
               an adverse finding that he has violated the policy.
               Indeed, the Board acknowledged Hearn’s right of appeal
               under the predecessor regulation although he was not a
               classified, career service employee.

40             We also reject the argument that subsection (n) covers
               a smaller set of State employees in comparison to
               subsection (m) of N.J.A.C. 4A:7-3.2, which pertains to
               an appeal of the agency’s decision by a person who has
               complained of discrimination. Subsection (m) applies
               to “[a] complainant who is in the career, unclassified
               or senior executive service, or who is an applicant
               for employment” while subsection (n) applies to




                                                          81
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 96 of 112 PageID: 168



               “party(ies)”              charged           discrimination.                (Emphasis
               supplied.)

               Id. at 299-302.

             The ruling in Hearn applies with equal force to the right of

       appeal of a party who is an unclassified employee who has been

       held to have violated the Policy, but against whom the final

       determination does not issue any disciplinary action. Appellant

10     was entitled to appeal the determination that she had violated

       the Policy to the Commission. The Commission’s rejection of the

       appeal on the erroneous ground that it did not have jurisdiction

       was,     as     held     in    Hearn,       417     N.J.     Super          at   308,   “arbitrary,

       capricious and unreasonable,” and must be overturned. 24




       24If the Court rejects Appellant’s argument in Point I that the
       Policy is unconstitutional, the case must be remanded to the
       Commission for an evidentiary hearing. If the Court agrees that
       Dr. Schuman’s due process rights were violated by the imposition
       of discipline contained in Dr. Toney’s letter of January 14, and
       Ms. Peter’s letter of January 15, then Dr. Schuman is entitled
       to a hearing pursuant to N.J.A.C. 4A:7-3.2(n), since no
       discipline will have been imposed, but she would still be
       entitled to an evidentiary hearing to determine if she actually
       violated the Policy. If the Court rejects Appellant’s argument
       that her due process rights were violated, and imposition of the
       disciplinary action was legitimate if she violated the Policy,
       then the case must be remanded to the Commission for an
       evidentiary hearing pursuant to N.J.A.C. 4A:7-3.2(n)(3), since
       under the Court’s holding in Hearn, supra, even unclassified
       employees, including unclassified employees such as professors
       who have been removed from Civil Service coverage under Title
       11, are entitled to an evidentiary hearing in accordance with
       N.J.A.C. 4A:2.2 and 3.




                                                          82
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 97 of 112 PageID: 169



       B.    The Determination The Commission Did Not Have Jurisdiction
             To Hear The Appeal Violated Equal Protection.

             As a State agency, the Commission is obviously governed by

       the      provisions           of      the      United        States         Constitution.        The

       Commission’s          interpretation            of    its     regulations        in    the    Policy

       creates anomalies that violate the Equal Protection Clause of

       the 14th Amendment. For example, if, accepting the Commission’s

       position, arguendo, that professors are not classified employees

10     and therefore are not entitled to use the Commission’s appeal

       procedures if he or she is found to have violated the Policy,

       that same professor would have a right of appeal if he or she

       filed a discrimination charge against, for example, an employee

       in the classified service, and the decision was adverse to her

       as    the     complainant.           If,     on      the    other      hand,     a    clerical   or

       custodian filed a discrimination charge against a professor for

       using an ethnic, racist or religious slur against the employee,

       for example, and the professor lost, the professor would not

       have a right of appeal to the Commission. Assuming the professor

20     is tenured, only if the charge were sustained and the discipline

       imposed was           dismissal        or    reduction         in    pay     would    the    tenured

       professor have a right of appeal under the New Jersey Teachers

       Tenure       Act,       N.J.S.A.         18A:6-18.          The     clerical/custodian,          by

       contrast, would have a right of appeal regardless the severity

       of the discipline.




                                                            83
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 98 of 112 PageID: 170



             This      disparity         in     appellate          rights          violates    the   Equal

       Protection Clause. The standard by which the constitutionality

       of    such     disparities          is     evaluated        was     stated       in    Cleburne   v.

       Cleburne Living Center, Inc., 473 U.S. 432 (1985):

               The   Equal  Protection    Clause of   the  Fourteenth
               Amendment commands that no State shall “deny to any
               person within its jurisdiction the equal protection of
               the laws,” which is essentially a direction that all
               persons similarly situated should be treated alike . .
10             . The general rule is that legislation is presumed to
               be valid and will be sustained if the classification
               drawn by the statute is rationally related to a
               legitimate state interest.

               Id. at 439-440 (citations omitted). 25

             In Lindsey v. Normet, 405 U.S. 56 (1972), the Supreme Court

       overturned a requirement that tenants challenging an eviction

       notice, in addition to filing an undertaking with one or more

       sureties covering all damages, costs and disbursements which may

20     be awarded against the tenant on appeal, were also required to

       post a prohibitive surety bond for twice the rental value of the

       premises during the pendency of the appeal, holding that:

               This Court has recognized that if a full and fair
               trial on the merits is provided, the Due Process
               Clause of the Fourteenth Amendment does not require a

       25 See also Arsenault v. Gavin, 248 F.2d 777, 789-90 (1st Cir.
       1957)(“[I]n order to make out a case of denial of equal
       protection of the laws it must be shown that the administrative
       agency has made ‘a purposeful discrimination against one person
       and in favor of another person in like case, with no rational
       basis for a differentiation between the two’” (Citation
       omitted)).




                                                          84
    Case
FILED, Clerk2:19-cv-20413-WJM-MF              Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 99 of 112 PageID: 171



               State to provide appellate review . . . When an appeal
               is afforded, however, it cannot be granted to some
               litigants and capriciously or arbitrarily denied to
               others without violating the Equal Protection Clause.

                                       * * * * *
               The claim that the double-bond requirement operates to
               screen out frivolous appeals is unpersuasive, for it
               not only bars nonfrivolous appeals by those who are
10             unable to post the bond but also allows meritless
               appeals by others who can afford the bond. The impact
               on FED appellants is unavoidable: if the lower court
               decision is affirmed, the entire double bond is
               forfeited; recovery is not limited to cost incurred by
               the appellee, rent owed, or damage suffered. No other
               appellant is subject to automatic assessment of
               unproved damages. We discern nothing in the special
               purposes of the FED statue or in the special
               characteristics of the landlord-tenant relationship to
20             warrant   this   discrimination.  (Emphasis  supplied,
               citations omitted.)

               Id. at 77. 26

             Likewise, the Commission’s rejection of Appellant’s appeal


       26  See also Rinaldi v. Yeager, 384 U.S. 305, 308 (1977)(New
       Jersey statute which required that certain prisoners repay the
       government for the cost of a transcript required for their
       appeal “fastens the duty of repayment only upon a single class
       of unsuccessful appellants – those who are confined in
       institutions. We find that the discriminatory classification
       imposed by this law violates the requirements of the Equal
       Protection Clause); Griffin v. Illinois, 351 U.S. 12, 18
       (1956)(Illinois statute which provided a free transcript to
       indigent prisoners sentenced to death, but required other
       prisoners to pre-pay for the transcript as a condition of appeal
       ”effectively denies the poor an adequate appellate review
       accorded to all who have money enough to pay the costs in
       advance . . . Appellate review has now become an integral part
       of the Illinois trial system for finally adjudicating the guilt
       or innocence of a defendant. Consequently at all stages of the
       proceedings the Due Process and Equal Protection Clauses protect
       persons   like   petitioners  from   invidious  discrimination.”
       (Citations omitted).




                                                          85
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 100 of 112 PageID: 172



       violated Article 1, §1 of the New Jersey Constitution. Although

       the provision does not utilize the words “equal protection,” New

       Jersey courts have repeatedly held that the principle of equal

       protection is implicit in its declaration. See, e.g., Peper v.

       Princeton Univ. of Bd. of Trustees, 75 N.J. 55 (1978). In accord

       with      the     principles          of     federalism,          New       Jersey   courts       have

       recognized that the scope of equal protection under the N.J.

       Constitution           can     be    broader        than      that      afforded     by    the    14th

       Amendment. See Robinson v. Cahill, 62 N.J. 473 (1973) (unlike

10     the 14th Amendment as interpreted by the U.S. Supreme Court in

       San Antonio Independent School District v. Rodriquez, 411 U.S. 1

       (1973),       wherein        the     Court      held      that     the      disparities      in    the

       funding of public schools based on the disparities in property

       values in different school districts, did not offend the 14th

       Amendment,         such      disparities          did     violate       the    equal      protection

       dimension of Article 1, §1). 27

             Since the scope of equal protection under the New Jersey

       Constitution is at least as broad as that of the 14th Amendment,




       27See also Lewis v. Harris, 188 N.J. 415, 463 (2006)(“To comply
       with the equal protection guarantee of Article 1, Paragraph 1 of
       the New Jersey Constitution, the State must provide to committed
       same-sex couples, on equal terms, the full rights and benefits
       enjoyed by heterosexual married couples.”); Right to Choose v.
       Byrne, 91 N.J. 287, 301 (1982)(“[T]his Court has recognized that
       our state Constitution may provide greater protection than the
       federal Constitution.”)




                                                           86
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20     Page 101 of 112 PageID: 173



       the     disparate          appeal       rights         afforded          to     employees         in        the

       classified          and      unclassified             service       under           the     Policy,         as

       interpreted          by     the     Commission,             violates          both    constitutions.

       There is no rational explanation why, for example, a clerical or

       custodian employed by Kean University deemed to have violated

       the     Policy       and      deserving         of     disciplinary             action          less    than

       dismissal or reduction in pay, e.g., a 20-day suspension, or a

       written reprimand, is entitled to appeal the decision to the

       Commission, but Dr. Schuman, a tenured professor with a Ph.D.,

10     who has been teaching at Kean for over 50 years, can be subject

       to comparable disciplinary action, but be denied the right to

       appeal to the Commission, or be afforded an equally convenient

       alternative. This is not to suggest that Dr. Schuman, by virtue

       of her education, enjoys a status that entitles her to superior

       rights       as    compared        to    clericals           or    custodians;             by    the    same

       token,       however,        employees          in    the     classified            service       are       not

       entitled to superior appellate rights as compared to employees

       in the unclassified service.

             By    way     of     example,        in    In        the    Matter       of     J.L.,       2016      WL

20     512431(App.           Div.      Feb.      10,        2016),       J.L.        was    employed          as     a

       groundskeeper by Kean University. 28 Two of his co-workers alleged

       he had made derogatory remarks regarding their national origin.

       28 In accordance with R. 1:36-3, a copy                                       of     the    unpublished
       decision is included in the Appendix. Pa84.




                                                             87
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 102 of 112 PageID: 174



       He was charged with violating the Policy and was required to

       undergo remedial training. He appealed to the Commission, which

       reviewed        the     written       record       and    denied       his    appeal.    J.L   then

       appealed to this Court, which reversed, holding that:

               [T]here are plainly disputed material facts: Kean
               contends J.L. made inappropriate comments to co-
               workers and acted unprofessionally, but J.L. denies
               making the comments or engaging in the alleged action.
               The plain language of N.J.A.C. 4A:2-1.1(d) requires a
10             hearing in such circumstances. The resolution of the
               material disputes between J.L. and the witnesses
               largely turns on their credibility. Such credibility
               determinations, in turn, can only be assessed by a
               fact-finder   making    first-hand  observations   and
               evaluations of the witnesses.

                                                     * * * * *

               Here, the Commission’s reliance on the written record
20             was a mistaken exercise of discretion. The Commission
               was not presented with definitive findings; it only
               had a secondhand report. Moreover, this was not a
               situation where J.L. was merely denying evidence so
               undeniable that the Commission “would have had to
               ignore reality” to credit J.L.’s denial. ... Instead,
               this was a situation that required a hearing and the
               denial of J.L.’s request for a hearing was an abuse of
               discretion.

30             Id. at *3 (citations omitted).

             Although the contents of the email which Dr. Schuman sent to

       Dr. Tracey are not subject to dispute, Dr. Schuman does dispute

       the     claim      in       the   “final     determination”            letter     that   she   made

       “comments         .     .    .    related    to     [a]    student’s         name,   accent,    and

       manner of speaking English.” Pa59. Moreover, until the Attorney

       General produced all of the students’ written statements during




                                                           88
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 103 of 112 PageID: 175



       the week of September 30, 2019, the substance of the students’

       allegations was unknown to Appellant and she has never had an

       opportunity to defend herself in an evidentiary hearing. 29

             If the Policy applies to all State employees, groundskeeper,

       secretary or tenured professor, due process requires they have

       equal access to remedies afforded under the Policy. There is no

       rational         explanation-consistent                  with      due      process    and    equal

       protection-that             justifies         treating        Appellant        differently     than

       J.L., by affording J.L. greater due process and appellate rights




       29 It deserves noting that all of the students’ statements
       constitute inadmissible hearsay under N.J.R.E. 801, and may not
       be relied on to prove the truth of the matters asserted therein.
       See, e.g., Konop v. Rosen, 425 N.J. Super. 391, 404-06 (App.
       Div. 2012) (hearsay within hearsay inadmissible); Matter of
       Wolf, 231 N.J. Super 365, 376 (App. Div. 1989)(“[O]ne who can
       suffer the loss of his tenured employment should at the very
       least have the opportunity to confront his accusers, unless a
       court has made the specific findings required by N.J.S.A.
       2A:84A-32.4b, after the presentation of sufficient evidence to
       warrant such a determination.”); Constantino v. New Jersey Merit
       Syst. Bd. & Division of Motor Vehicles, 313 N.J. Super 212, 220
       (App. Div. 1998)(“We find it inexplicable and intolerable that
       an unsworn extra-judicial statement made by a trial witness
       could have been characterized by the finder of fact as
       testimony.”) Aside from the email to Dr. Tracey, which Dr.
       Schuman has acknowledged sending, Mr. Williams’ Investigation
       Report, upon which the University made the determination that
       Dr. Schuman had violated the Policy, was based entirely on
       conversations with, and written statements by, students, who
       were not examined under oath, and whose statements clearly
       constitute inadmissible hearsay. Mr. Williams’ Investigation
       Report,   included   in   the  University’s   certified  record,
       consequently is itself hearsay, constituting hearsay within
       hearsay, and is inadmissible. Konop, supra.




                                                           89
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 104 of 112 PageID: 176



       than Appellant. 30 Dr. Schuman is entitled to an appeal as of

       right      from     the     ruling       that     she     violated          the   Policy   to   some

       forum, either to the Commission or to this Court. Failure to

       afford her such an appeal, and ultimately an evidentiary hearing

       to develop a full record, would violate the Equal Protection

       Clause and Article 1, §1 of the N.J. Constitution.

                                                      POINT IV

       IN THE INTEREST OF JUDICIAL ECONOMY, THE COURT SHOULD ASSERT
10     ORIGINAL JURISDICTION OVER THIS APPEAL PURSUANT TO R. 2:10-5.
       (This issue was not addressed below.)

             Under the arguments presented in Point III, the Court could

       30 Similarly, in In the Matter of T.M., 2013 WL 2301090 (App.
       Div. May 28, 2013) (unpublished), Pa97, T.M. was employed by the
       Department of Education. His duties included implementing
       measures to improve educational opportunities for urban youth.
       Two female co-workers accused him of making a lewd remark in
       their presence. He was charged with violating the Policy. The
       charge was sustained by the Department and T.M. was ordered to
       write a letter of apology to the co-workers and required to
       undergo counseling regarding the Policy.

       T.M. filed an appeal with the Commission, which concluded that
       the remark, the intent of which was ambiguous, was inappropriate
       and rejected his appeal. On appeal, this Court concluded that
       the Commission had failed to comply with N.J.A.C. 4A:2-1.1(d),
       and observed that “we can have little confidence in the
       decisions of state agencies if they do not follow their own
       rules.” Pa77. The Court held that given the disputed character
       of what T.M. actually said, and what he meant, under the plain
       language of N.J.A.C. 4A:2-1.1(d), “a ‘material and controlling
       dispute of facts exists that can only be resolved by a hearing’
       militates inexorably in favor of a hearing.” Appellant,
       notwithstanding that she is in the unclassified service, is
       entitled under the Equal Protection Clause, and the comparable
       principle under Article 1, §1 of the New Jersey Constitution, to
       the same opportunity to defend herself.




                                                           90
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 105 of 112 PageID: 177



       reverse        the      Commission’s           decision        denying        jurisdiction        over

       Appellant’s appeal and order the Commission to assign the appeal

       to an Administrative Law Judge for an evidentiary hearing. In

       that     hearing,        Appellant         would      assert       the      demonstrated       facial

       unconstitutionality of the Policy as a complete defense – she

       cannot be held to have violated a Policy which is pervasively

       unconstitutional and unsalvageable. As demonstrated above, the

       Policy is also unconstitutional as applied to Appellant here.

             The Commission will either accept or reject this argument. If

10     it accepts the argument, that will be the end of the matter,

       pending an appeal, if any, by the Respondent, in which case

       Appellant          is     confident          that      this       Court       will       affirm   the

       Commission on appeal. If the Commission rejects the argument,

       Appellant         will,      in    due    course,         appeal     that       decision     to   this

       Court,       in    which      case       she    is    confident          that      the    Court   will

       sustain           the     argument          that       the       Policy         is       irredeemably

       unconstitutional               and       reverse          the       Commission’s            decision.

       Alternatively, although Dr. Schuman would have an obligation to

       raise      her     constitutional              arguments        before       the     Commission     in

20     order to preserve them, since the Commission could refrain from

       deciding the constitutional question on the basis that it does

       not have jurisdiction to address constitutional claims, it could

       only note their being raised, in which case they would still

       have to be addressed on appeal to this Court. See Patterson




                                                            91
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 106 of 112 PageID: 178



       Redevelopment Agency v. Schulman, 78 N.J. 378, 388 (1979)(“We                                       .

       . . conclude that relocation claims must first be presented to

       the local agency. Because that agency lacks proper jurisdiction

       to decide constitutional claims, such issues should merely be

       noted, as is generally done in the municipal court.”) 31

             Dr. Schuman respectfully submits that, in light of the above,

       it would be an inefficient use of judicial resources to remand

       this      matter       to     the     Commission          for     an        evidentiary     hearing.

       Appellant instead respectfully submits that this court should

10     assert       original        jurisdiction           over     the     issues       raised    in   this

       consolidated           appeal,        pursuant        to     R.     2:10-5,       invalidate     the

       Policy       in     its     entirety         on    the     basis       that      it   is    facially

       unconstitutional,              overrule         Kean’s       decision          that   Dr.   Schuman

       violated the Policy, and reverse and/or expunge the disciplinary

       actions that were imposed on her for the purported violation of




       31  See also Abrahams v. Civil Serv. Comm., 65 N.J. 61
       (1974)(Commission hearing officer ruled he could not decide
       constitutional issue relating to city’s residency requirement);
       Coursey v. City of Atl. City, 2013 WL 5676851, *7 (App. Div.
       Oct.   21,  2013),   Pa96,  (“[A]lthough   the  [Civil   Service]
       Commission was authorized to resolve whether Coursey was
       entitled to special reemployment rights that would have
       prohibited his termination . . . the Commission was not
       authorized to resolve his constitutional, contractual, tort, and
       common-law claims . . . as these claims required the development
       of a fuller record and fact-finding in the Superior Court.”)




                                                           92
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 107 of 112 PageID: 179



       the Policy. 32

             The     leading        case     dealing        with     the     assertion      of   original

       jurisdiction over a legal proceeding by the Appellate Division

       is Maisonet v. New Jersey Department of Human Services, Div. of

       Family Development, 140 N.J. 214 (N.J. 1995). In Maisonet, the

       plaintiff contested a determination by the Passaic County Board

       of Social Services that she was disqualified from receiving food

       stamps for six months because she had failed to report as income

       a reduction in her apartment rent, extended to her in exchange

       32 It is important to note that Appellant’s only option in this
       matter has been to file an appeal in this court. Given the
       directive in N.J.A.C. 4A:7-3.2(n) that an appeal of Kean’s
       “final   determination”    of  a    Policy  violation,    without
       disciplinary action, was to be filed with the Commission,
       failure to follow that directive and using an alternative venue,
       e.g., the Superior Court Law Division, would have subjected her
       to the charge that she had failed to exhaust her administrative
       remedies. See Patterson Redevelopment, supra, 78 N.J. at 386-87.
       Having commenced the appeal procedure before the Commission,
       when the Commission denied jurisdiction (incorrectly), Dr.
       Schuman could not file an action in the Law Division, since
       under R. 2:2-3(a)(2), the Appellate Division has exclusive
       jurisdiction over appeals of final agency decisions. Mutschler
       v. New Jersey Dept. of Environmental Protection, 337 N.J. Super.
       1, 9 (App. Div. 2001); Beaver v. Magellan Health Servs., Inc.,
       433 N.J. Super. 430 (App. Div. 2013). Mr. Myers’ Jan. 2, 2019,
       letter was clearly a final agency decision, since he concluded
       the letter stating, “[T]his matter will not be forwarded to the
       Civil Service Commission for a determination and we consider the
       matter closed.” See Silviera-Francisco v. Bd. of Educ. of
       Elizabeth, 224 N.J. 126, 137 (2016)(“A final agency decision has
       also been described as one in which the agency communicates with
       ‘unmistakable written notice the finality’ of its decision.”
       Consequently, Appellant’s only viable option to contest the
       actions   of  the   Commission  and   Kean,  and  to   have   her
       constitutional rights vindicated, was to commence an appeal in
       this court.




                                                           93
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20    Page 108 of 112 PageID: 180



       for janitorial services she performed for her landlord. When the

       Director        of     the    Division         of     Family         Development     reversed     the

       finding        that      Maisonet        had      intentionally             concealed      the    rent

       reduction,           but       affirmed          that          the     reduction          constituted

       reportable income, Maisonet filed an appeal with the Appellate

       Division. In that appeal she raised a claim under 42 U.S.C. §

       1983, and requested, for the first time, that she be compensated

       attorney        fees      pursuant        to     42    U.S.C.         §     1988.   The     Appellate

       Division         refused        to     assert         original         jurisdiction        over   the

10     attorney fee claim. On appeal to the Supreme Court, Maisonet

       argued        that      this       court       was        required          to    assert    original

       jurisdiction over the § 1988 attorney fee claim pursuant to the

       Supremacy Clause in Article VI of the U.S. Constitution.

             The Supreme Court held the Appellate Division had lawfully

       exercised its discretion not to exercise original jurisdiction

       over the federal attorney fee claim. In order to provide future

       guidance regarding asserting or declining original jurisdiction,

       however,         the      Court       proceeded           to    set       forth     the    following

       guidelines:

20             As a matter of policy, we deem it appropriate that a
               review of a final administrative decision of a State
               agency by the Appellate Division pursuant to Rule 2:2-
               3(a)(20) ordinarily should be limited to scrutiny of
               the decision of the administrative body. Consistent
               with that policy, if an aggrieved party in an
               administrative matter elects not to file a complaint
               in the Law Division alleging claims under sections
               1983 and 1988, but instead raises federal claims in




                                                            94
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 109 of 112 PageID: 181



               the notice of appeal or cross-appeal, unless the
               Appellate   Division  decides  to   exercise    original
               jurisdiction,   the  following  procedure    should   be
               followed:

               1) The notice of appeal or cross-appeal insofar as the
               federal claims are concerned shall be deemed a
               complaint under Rule 4:2-2 and shall toll the running
               of any statute of limitations.
10
               2) Venue shall be laid in the county in which the
               cause of action arose.

               3) The Appellate Division shall transfer the federal
               claims, pursuant to Rule 1:13-4, to the Law Division
               by filing with the Deputy Clerk of the Superior Court
               “in the county in which the cause of action arose.” R.
               4:3-2(a)(2). A different venue may be selected in
               accordance with Rule 4:3-2(c) when warranted by
20             special circumstances.

               4) Rule 4:9-1 shall control amendments to the special
               complaint carved out of the notice of appeal or cross-
               appeal transfer.

               5) The Law Division, by virtue of the transfer, shall
               have the power to award section 1988 attorney’s fees
               for services rendered in the Appellate Division if
               they are found appropriate.
30
               Although the procedure we now adopt does not deprive
               the Appellate Division of its discretion under Rule
               2:10-5, that procedure contemplates that federal
               claims arising out of decisions rendered by state and
               local administrative agencies ordinarily will be heard
               in the Law Division.

            Id. at 226-27 (emphasis supplied). 33

       33  See also Matter of Judges of Passaic County, 100 N.J. 352,
       359 (1985)(“We have always stressed the quest for principles of
       law ‘designed to assure that a controversy, or its most critical
       facets, will be resolved by the forum or body which, on a
       comparative scale, is in the best position by virtue of its
       statutory status, administrative competence and regulatory
       expertise to adjudicate the matter’”); Christian Bros. Inst. v.
       (footnote continued)



                                                           95
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 110 of 112 PageID: 182




             As     noted       in      Maisonet,         this     court,          notwithstanding        the

       guidelines, has the authority under R. 2:10-5 to exercise its

       discretion and assert original jurisdiction over an appropriate

       case. Appellant respectfully submits that this is such a case.

       Given the numerous case precedents cited in the argument set

       forth      in    Point      I,    it    is     beyond       meaningful         dispute     that    the

       Policy        is     facially          unconstitutional.               The     very      basis     for

       Appellant           seeking          review          of       the       University’s          “final

10     determination” that she had violated the Policy was to contest

       that       ruling.       She      never      had      the       opportunity        to     raise    her

       constitutional             argument        before         the     Commission,           because    the

       Director        denied        jurisdiction.           A    holding          that   the    Policy   is
       ____________________________
       No. N.J. Interschol. League, 86 N.J. 409, 418-19 (1981)(“The
       proper procedure was to raise these [constitutional] claims
       before the Appellate Division upon appeal from an adverse
       decision of the Division on Civil Rights. Although it would have
       been preferable for plaintiff to note its constitutional claims
       in its complaint before the Division [on Civil Rights], ... the
       Division [on Civil Rights] did not have the power to resolve
       these claims. Administrative agencies have power to pass on
       constitutional issues only where relevant and necessary to the
       resolution of a question concededly within their jurisdiction.”
       Citation omitted.); Minter v. Bendix Aviation Corp., 24 N.J.
       128, 130 (1957)(“Our rules provide ample opportunity for
       appellate   courts  to   exercise  superintending  control  over
       litigation which has an occasional tendency to spread itself
       over an undue length of time and provokes an unnecessary
       usurpation of judicial manpower with its accompanying expense to
       litigants.”); State v. Rose, 173 N.J. super. 478, 483 (App. Div.
       1980)(“Resort to the authority to exercise our original
       jurisdiction is particularly appropriate here where there is an
       emergent matter implicating the public interest.”)




                                                           96
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20       Page 111 of 112 PageID: 183



       unconstitutional              –      a     holding          that,     Appellant             submits     is

       unavoidable – resolves her appeal with finality. There is no

       point in remanding the matter to the Commission, since it does

       not have jurisdiction to evaluate the constitutionality of the

       very Policy it promulgated. Nor is there any point in remanding

       the     question        of    the        Policy’s      constitutionality               to    the    Trial

       Division,          since       the       conclusion          the     Policy          is     pervasively

       unconstitutional and unsalvageable is unavoidable. The Appellate

       Division is “the forum ... which, on a comparative scale, is in

10     the      best       position          by     virtue          of      its         statutory      status,

       administrative competence and regulatory expertise to adjudicate

       the      matter”        and       render        the        holding     that          the     Policy     is

       unconstitutional and hereafter unenforceable.

             Moreover,         as    stated       in    Rose,       supra,         a    resolution        of   the

       Policy’s unconstitutionality is exigent and of public interest.

       Public employees in New Jersey, like Appellant and others are

       being      wrongfully          charged          with       violating            an   unconstitutional

       policy and subjected to unconstitutional disciplinary actions.

       This court should step in to put an end to this unconstitutional

20     application of administrative authority and to the coercive use

       of an unconstitutional policy to infringe on the 1st Amendment

       rights of New Jersey’s public employees.

                                                    CONCLUSION

             For the foregoing reasons this court should assert original




                                                             97
   Case
FILED,     2:19-cv-20413-WJM-MF
       Clerk                                 Document
             of the Appellate Division, November            4-3 FiledAMENDED
                                                 18, 2019, A-002540-18, 01/31/20   Page 112 of 112 PageID: 184



       jurisdiction over this litigation; declare that the New Jersey

       Policy            Prohibiting            Discrimination                In         The      Workplace

       unconstitutional               and       therefore           abrogated;            overturn      Kean

       University’s            determination             that      Dr.      Schuman         violated    the

       unconstitutional                Policy;           and      rescind          and      expunge      the

       disciplinary actions imposed on Dr. Schuman for her purported

       violation of the Policy.

             In the alternative, if the Court declines to assert original

       jurisdiction, it should remand this matter to the Commission for

10     an    evidentiary           hearing.         If    the     court       does       assert   original

       jurisdiction,            Appellant        requests         that     the      court      remand   this

       matter       to    the     Law      Division        for     adjudication           of   her    claims

       against Kean University for violating her constitutional rights

       and of any additional statutory and common law claims that are

       deemed appropriate and supported by law.

                                                          Respectfully submitted,

                                                          WILLIAMS CEDAR LLC

20
                                                    BY:      /s/ Kevin Haverty
                                                          KEVIN HAVERTY

       DATED:            November 18, 2019




                                                           98
